
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2



SCHEDULE 1.1B


UNIFORM COVENANTS AND EVENTS OF DEFAULT

ARTICLE I
DEFINITIONS

Section 1

Section 1.1 Defined Terms

        The following terms have the following meanings:

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests or equity of any Person or otherwise causing any
Person, to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the Company or the Subsidiary is the surviving entity.

        "Actual Cash Flow" means, with respect to the Company and its
Subsidiaries on a consolidated basis for any period, an amount equal to the sum
of (i) EBITDA, minus (ii) increases in working capital, plus (iii) decreases in
working capital minus (iv) Capital Expenditures, minus (v) Interest Expense,
minus (vi) scheduled payments of principal (including payments under capital
leases) on all Indebtedness, minus (vii) the provision for current taxes based
on income of the Company and its Subsidiaries and payable in cash with respect
to such period, minus (viii) mandatory principal and make-whole prepayments of
any term Indebtedness or, to the extent accompanied by a permanent commitment
reduction, any revolving Indebtedness, other than any mandatory prepayments
arising in connection with the disposition of assets of the Company or its
Subsidiaries (or satisfied by credits received for prepayments made in
connection with the disposition of assets of the Company or its Subsidiaries),
minus (ix) voluntary prepayments of Facility A Loans or, to the extent
accompanied by a permanent commitment reduction, the Facility B Loans, plus
(x) without duplication, any other decreases in long-term assets and increases
in long-term liabilities and minus (xi) without duplication, any other increases
in long-term assets and decreases in long-term liabilities; provided, however,
that Actual Cash Flow shall be computed for these purposes without giving effect
to extraordinary items and accrued Make-Whole Amounts on the Senior Notes.

        "Adjusted EBITDA" means EBITDA for such period excluding EBITDA
contributed during such period from operations commonly known as Inland Tree
Farm South, Inland Tree Farm North, Prineville, Coeur d'Alene, and Bonners
Ferry.

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

        "Agent" means with respect to the Facility A Credit Agreement, the Bank
Agent, and, with respect to each of the Note Purchase Agreements, each
Noteholder.

        "Annual Timber Decrease" has the meaning specified in Section 3.4.

--------------------------------------------------------------------------------




        "Applicable Party" means, with respect to the Facility A Credit
Agreement, the Banks, and, with respect to each of the Note Purchase Agreements,
each Noteholder, as applicable.

        "Applicable Required Parties" means, with respect to the Facility A
Credit Agreement, the Required Banks, and, with respect to each of the Note
Purchase Agreements, the Required Noteholders.

        "Available Cash" means, with respect to any fiscal quarter and without
duplication

        (a)  the sum of:

(i) all cash receipts of the Company during such fiscal quarter from all
sources;

(ii) any reduction with respect to such fiscal quarter in a cash reserve
previously established pursuant to clause (b)(ii) below (either by reversal or
utilization) from the level of such reserve at the end of the prior fiscal
quarter; and

(iii) the amount available to be borrowed on the last day of such fiscal quarter
under the Working Capital Facility but only so long as the conditions relating
to a "Borrowing" set forth in subsections 5.2(b) and (c) of and as defined in
the Facility B Credit Agreement would be satisfied or waived on such date (or,
if the Working Capital Facility is other than the Facility B Credit Agreement,
the conditions to borrowing under such Working Capital Facility would be
satisfied or waived on such date);

        (b)  less the sum of:

(i) all cash disbursements of the Company during such fiscal quarter, including,
without limitation, disbursements for operating expenses (including, without
limitation, the amounts described in the second sentence of Section 3.7), taxes,
if any, debt service (including, without limitation, the payment of principal,
premium and interest), redemption of Partnership Interests (as defined in the
Company Partnership Agreement), Capital Expenditures and cash distributions to
Partners (as defined in the Company Partnership Agreement) (but only to the
extent that such cash distributions to Partners exceed Available Cash for the
immediately preceding fiscal quarter); and

(ii) any cash reserves established with respect to such fiscal quarter, and any
increase with respect to such fiscal quarter in a cash reserve established
pursuant to this clause (b)(ii) from the level of such reserve at the end of the
prior fiscal quarter, in such amounts as the Managing General Partner determines
in its reasonable discretion to be necessary or appropriate (A) to provide for
the proper conduct of the business of the Company, provided that the reserves
established during such fiscal quarter pursuant to this clause (b)(ii) shall
include an amount not less than (w) 100% of all Capital Expenditures budgeted to
be incurred during the next fiscal year, (x) 200% of the aggregate amount of all
interest in respect of the Senior Notes to be paid on the interest payment date
immediately following such fiscal quarter, (y) 400% of the aggregate amount of
all accrued and unpaid interest in respect of the Facility A Loans and the
Facility B Loans on the date of determination, and (z) 100% of the aggregate
amount of all principal in respect of the Senior Notes and Facility A Loans
scheduled to be paid during the nine calendar month period immediately following
such fiscal quarter, (B) to provide funds for distributions to the Partners in
respect of any one or more of the next four fiscal quarters, or (C) because the
distribution of such amounts would be prohibited by applicable law or by any
loan agreement, security agreement, mortgage, debt instrument or other agreement
or obligation to which the Company is a party or by which it is bound or to
which its assets are subject.

Taxes paid by the Company on behalf of, or amounts withheld with respect to, all
or less than all of the Partners (as defined in the Company Partnership
Agreement) shall not be considered cash disbursements of the Company that reduce
Available Cash, but the

--------------------------------------------------------------------------------




payment or withholding thereof shall be deemed to be a distribution of Available
Cash to such Partners.

        "Bank Agent" means Bank of America in its capacity as agent for the
Banks under the Facility A Credit Agreement, and any successor agent arising
under Section 9.9 of the Facility A Credit Agreement.

        "Bank Agent-Related Persons" means Bank of America, Bank of America as
agent under Original Credit Agreement, the 1995 Amended and Restated Credit
Agreement, the Initial 1996 Amended and Restated Credit Agreement, or the 1996
Amended and Restated Credit Agreement (each as defined in the Facility A Credit
Agreement) and any successor agent, together with their respective Affiliates
(including, in the case of Bank of America, the Arranger), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

        "Bankruptcy Code" means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

        "Banks" means the several financial institutions from time to time party
to the Facility A Credit Agreement.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in Portland, Oregon, New York City or San Francisco
are authorized or required by law to close and, if the applicable Business Day
relates to any Offshore Rate Loan, means such a day on which dealings are
carried on in the applicable offshore dollar interbank market.

        "Capital Additions and Improvements" means (a) additions or improvements
to the capital assets owned by the Company or any of its Subsidiaries or (b) the
acquisition of existing or the construction of new capital assets (including,
without limitation, timberlands and timber processing and manufacturing
facilities and related assets) made to increase the Operating Capacity of the
Company and its Subsidiaries, taken as a whole, from the Operating Capacity of
the Company and its Subsidiaries, taken as a whole, existing immediately prior
to such addition, improvement, acquisition or construction.

        "Capital Expenditures" means all expenditures of the Company and its
Subsidiaries that, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, capital leases.

        "Cash Provided by Operating Activity" means, at any date of
determination, the sum of the following calculated for the Company and its
Subsidiaries on a consolidated basis for the four fiscal quarter period ending
as of the last day of the most recent fiscal quarter for which financial reports
pursuant to subsections 2.1(a) and (b) and a certificate pursuant to subsection
2.2(b) have been delivered:

        (a)  the sum of all cash receipts of the Company and its Subsidiaries
during such period (excluding any cash proceeds from any Interim Capital
Transactions),

        (b)  less the sum of:

(i) all cash operating expenditures of the Company and its Subsidiaries during
such period, including, without limitation, taxes, if any, and amounts owed to
the Master Partnership for management services rendered to the Company for which
the Master Partnership is obligated to reimburse the Managing General Partner or
the Special General Partner pursuant to Section 6.4 of the Master Partnership
Agreement,

(ii) all cash debt service payments of the Company and its Subsidiaries during
such period (other than payments or prepayments of principal and premium
(A) required by reason of loan agreements (including, without limitation,
covenants and default provisions therein) or by lenders, in each case in
connection with sales or other dispositions of assets or (B) made in connection
with refinancings or refundings of indebtedness with the proceeds from new
indebtedness or from the sale of equity interests, provided, that any

--------------------------------------------------------------------------------




payment or prepayment of principal and premium, whether or not then due, shall
be deemed, at the election and in the discretion of the Managing General
Partner, to be refunded or refinanced by any indebtedness incurred or to be
incurred by the Company or any of its Subsidiaries simultaneously with or within
180 days prior to or after such payment or prepayment to the extent of the
principal amount of such indebtedness so incurred), and

(iii) all cash Capital Expenditures of the Company and its Subsidiaries during
such period, including, without limitation, cash Capital Expenditures made in
respect of Maintenance Capital Expenditures, but excluding (A) cash Capital
Expenditures made in respect of Operating Capacity Acquisitions and Capital
Additions and Improvements and (B) cash expenditures made in payment of
transaction expenses relating to Interim Capital Transactions,

        (c)  less any additions and plus any reductions to the following
reserves during such period:

(i) any cash reserves of the Company and its Subsidiaries that the Managing
General Partner deems in its reasonable discretion to be necessary or
appropriate to provide for the future cash payment of items of the type referred
to in clauses (b)(i) through (iii) above including, without limitation, those
reserves established with respect to the Obligations and the "Obligations" under
and as defined in the Facility B Credit Agreement, and as set forth in
clause (b)(ii)(A) of the definition of "Available Cash", and

(ii) any other cash reserves of the Company and its Subsidiaries that the
Managing General Partner deems in its reasonable discretion to be necessary or
appropriate to provide funds for distributions with respect to Units (as defined
in the Master Partnership Agreement), any general partner interests in the
Master Partnership and any partnership interests in respect of any one or more
of the next four fiscal quarters, all as determined on a consolidated basis with
respect to the Company and its Subsidiaries and after taking into account the
Managing General Partner's interest therein attributable to its general partner
interest in the Company. Where cash Capital Expenditures are made in part in
respect of Operating Capacity Acquisitions or Capital Additions and Improvements
and in part for other purposes, the Managing General Partner's good faith
allocation thereof between the portion made for Operating Capacity Acquisitions
or Capital Additions and Improvements and the portion made for other purposes
shall be conclusive. Taxes paid by the Company on behalf of, or amounts withheld
with respect to, all or less than all of the Partner Entities shall not be
considered cash operating expenditures of the Company that reduce Cash Provided
by Operating Activity, but the payment or withholding thereof shall be deemed to
be a distribution of Available Cash to such Partner Entities. Alternatively, in
the discretion of the Managing General Partner, such taxes (if pertaining to all
Partner Entities) may be considered to be cash operating expenditures of the
Company which reduce Cash Provided by Operating Activity, but the payment or
withholding thereof shall not be deemed to be a distribution of Available Cash
to such Partner Entities.

        "Code" means the Internal Revenue Code of 1986 and the regulations
promulgated thereunder, each as amended.

        "Collateral Agent" means the Collateral Agent appointed pursuant to the
terms of the Intercreditor Agreement.

        "Collateral Documents" means the documents furnished to the Collateral
Agent in accordance with Section 2.13 hereof.

        "Commitment" has the meaning specified in subsection 2.1 of the Facility
A Credit Agreement or subsection 1.2 of each of the Note Purchase Agreements, as
applicable.

        "Company" means Crown Pacific Limited Partnership.

--------------------------------------------------------------------------------




        "Company's Knowledge" shall mean the actual knowledge of any Person
holding an office of divisional manager of the Company or any Person holding an
office senior to a divisional manager including, without limitation, any senior
executive or officer of the Company.

        "Company Partnership Agreement" means the Amended and Restated Agreement
of Limited Partnership of the Company dated as of December 22, 1994, between the
Managing General Partner and the Master Partnership as amended in accordance
with the terms hereof and the Intercreditor Agreement.

        "Compliance Certificate" means a certificate substantially in the form
of Schedule 1.1B—1.1(a).

        "Contingent Obligation" means, as to any Person, any direct or indirect
liability of that Person, whether or not contingent, with or without recourse,
(a) with respect to any Indebtedness, lease, dividend, letter of credit or other
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a "Guaranty Obligation"); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether such materials, supplies or
other property is ever made or tendered, or such services are ever performed or
tendered, or (d) in respect of any Swap Contract. The amount of any Contingent
Obligation shall, in the case of Guaranty Obligations, be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made or, if not stated or if indeterminable, the maximum
reasonably anticipated liability in respect thereof, and in the case of other
Contingent Obligations, shall be equal to the maximum reasonably anticipated
liability in respect thereof.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a Party or by which it or any of its property is bound.

        "Default" means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        "EBITDA" means, for any period, and determined in accordance with GAAP
for the

        Company and its Subsidiaries on a consolidated basis, an amount equal to
the sum of (i) consolidated net income (or net loss) for such period, plus
(ii) all amounts treated as expenses for depreciation, depletion and interest
and the amortization of intangibles of any kind to the extent included in the
determination of such consolidated net income (or loss) for such period, plus
(iii) all accrued taxes on or measured by income to the extent included in the
determination of such consolidated net income (or loss) for such period plus
(iv) other non-cash items deducted in the calculation of consolidated income (or
loss) for such period, minus (v) other non-cash items added in the calculation
of consolidated net income (or loss) for such period; provided, however, that
EBITDA shall be computed for these purposes without giving effect to
extraordinary items or reductions in consolidated net income due to payments of
Make-Whole Amounts in respect of any Indebtedness.

--------------------------------------------------------------------------------




        "Effective Date" has the meaning specified in Section 3.4.

        "Environmental Claim" shall mean any administrative, regulatory or
judicial action, judgment, order, consent decree, suit, demand, demand letter,
claim, Lien, notice of non-compliance or violation, investigation or other
proceeding arising (a) pursuant to any Environmental Law, (b) from the presence,
use, generation, storage, treatment, Release, threatened Release, disposal,
remediation or other existence of any Hazardous Material, (c) from any removal,
remedial, corrective or other response action pursuant to an Environmental Law
or the order of a Governmental Authority, (d) from any third party seeking
damages, contribution, indemnification, cost recovery, compensation, injunctive
or other relief in connection with a Hazardous Material or arising from alleged
injury or threat of injury to health, safety, natural resources or the
environment, or (e) from any Lien against the properties of the Company or any
Subsidiary in favor of a Governmental Authority in connection with a Release,
threatened Release or disposal of a Hazardous Material.

        "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety, natural resource and land use
matters; including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 ("CERCLA"), the Clean Air Act, the Federal Water Pollution
Control Act of 1972, the Solid Waste Disposal Act, the Federal Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right-to-Know Act, the Endangered Species Act and similar
state laws.

        "ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or 414(c) of the Code.

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001 (a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the filing of a notice of intent to terminate the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Pension Plan subject to
Title IV of ERISA; (d) a failure by the Company or any ERISA Affiliate to make
required contributions to a Pension Plan or other Plan subject to Section 412 of
the Code; (e) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
any liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company; or (g) an application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan.

        "Event of Default" has the meaning specified in Section 4.1.

        "Facility A Credit Agreement" means that certain Amended and Restated
Credit Agreement, entered into as of December 1, 1999, by and among the Company,
the financial institutions from time to time party thereto, Bank of America,
N.A. (formerly known as Bank of America National Trust and Savings Association),
as Bank Agent, Union Bank of California, N.A. as Syndication Agent, and Bank of
Montreal and KeyBank National Association, as Co-Agents as amended,
supplemented, modified, restated, replaced or renewed from time to time in
accordance with the terms thereof and the terms of the Intercreditor Agreement.

        "Facility A Loan" means an extension of credit under the Facility A
Credit Agreement.

--------------------------------------------------------------------------------




        "Facility B Credit Agreement" means the Amended and Restated Facility B
Credit Agreement entered into as of December 1, 1999, by and among the Company,
the financial institutions from time to time party thereto, Bank of America,
N.A. (formerly known as Bank of America National Trust and Savings Association),
as Agent for the Banks thereunder, Issuing Bank and Swingline Bank, Union Bank
of California, N.A. as Syndication Agent, and Bank of Montreal and KeyBank
National Association, as Co-Agents as amended, supplemented modified, restated
or renewed from time to time in accordance with the terms thereof.

        "Facility B Loan" means a "Loan" as defined in the Facility B Credit
Agreement.

        "Forecasted Cash Flow" means, with respect to any period, the amount set
forth on Schedule 1.1B—1.1(b) for such period.

        "FRB" means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        "GAAP" means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        "Governmental Authority" mean any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Guaranty Obligation" has the meaning specified in the definition of
"Contingent Obligation."

        "Hazardous Material" means any hazardous or toxic chemical, waste,
byproduct, pollutant, contaminant, compound, product or substance, including,
without limitation, asbestos, polychlorinated biphenyls, petroleum (including
crude oil or any fraction thereof), and any material the exposure to, or
manufacture, possession, presence, use, generation, storage, transportation,
treatment, release, disposal, abatement, cleanup, removal, remediation or
handling or which, is prohibited, controlled or regulated by any Environmental
Law.

        "Holders Agency Agreement" means that agreement that may be required
pursuant to Section 5.3 of the Note Purchase Override Agreement.

        "Holders Agent" means any agent for the Noteholders under the Holders
Agency Agreement.

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all obligations with respect to capital leases;
(g) all indebtedness referred to in clauses (a) through (f) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (h) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (f) above.

--------------------------------------------------------------------------------




        "Indemnified Person" means Bank Agent-Related Persons, each Bank, each
Noteholder, any Holders Agent, any Collateral Agent and each of their respective
officers, directors, trustees, employees, counsel, agents and attorneys-in-fact.

        "Independent Auditor" has the meaning specified in Section 2.1(a).

        "Insolvency Proceeding" means (a) any case, action or proceeding before
any court or other Governmental Authority relating to bankruptcy,
reorganization, insolvency, liquidation, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.

        "Intercreditor Agreement" means that certain Intercreditor Agreement
dated as of April 19, 2002 among the Company, the Master Partnership, the
Collateral Agent appointed pursuant to the terms of the Intercreditor Agreement,
the Bank Agent, the Banks from time to time party to the Facility A Credit
Agreement and the Noteholders as amended, supplemented modified, restated or
renewed from time to time in accordance with the terms thereof.

        "Interest Expense" means, at any date of determination, the sum of the
following calculated for the Company and its Subsidiaries on a consolidated
basis for the four fiscal quarter period ending on the last day of the most
recent quarter for which financial reports pursuant to subsection 2.1(a) and a
certificate pursuant to subsection 2.2(b) have been delivered: (a) the interest
expense of the Company and its Subsidiaries, plus (b) the additional interest
expense that would have accrued on the Indebtedness incurred to acquire
businesses or timberland described in clauses (iii) or (iv) of the definition of
"Cash Flow" had such Indebtedness been outstanding for the full four fiscal
quarter period, based upon the interest rate applicable on such date of
determination to such Indebtedness (unless a higher interest rate is scheduled
to apply during the next four fiscal quarters, in which case the higher interest
rate shall be employed for such portion of the prior four fiscal quarters as is
scheduled to apply during the next four fiscal quarters).

        "Interim Capital Transactions" means (a) borrowings, refinancings or
refundings of indebtedness and sales of debt securities (other than for working
capital purposes and other than for items purchased on open account in the
ordinary course of business) by the Company, (b) sales of equity interests by
the Company, and (c) sales or other voluntary or involuntary dispositions of any
assets of the Company (other than (x) sales or other dispositions of inventory,
accounts receivable and other assets in the ordinary course of business,
including the exchange of timber or real property for other timber or real
property, to the extent that the timber or real property received in exchange is
of equal or greater value, or the sale of timber or real property, to the extent
the proceeds from which are invested within 180 days in other timber or real
property (including such investments not consummated during such 180 days if a
binding agreement for such investment is completed within 90 days after the
expiry of such 180 day period), (y) sales or other dispositions of assets to the
extent the proceeds from which do not exceed cash expenditures by the Company
for the purchase of timber or real property during the preceding 90 days, and
(z) sales or other dispositions of assets as a part of normal retirements or
replacements).

        "Investment Policy" means the Investment Policy of the Company as
attached as Schedule 1.1B—1.1(c).

        "Joint Venture" means a single-purpose corporation, partnership, joint
venture or other similar legal arrangement (whether created by contract or
conducted through a separate legal entity) now or hereafter formed by the
Company or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person.

        "Leverage Ratio" means, as of the last day of any fiscal quarter of the
Company, the ratio of (i) the aggregated stated balance sheet amount of all
Indebtedness of the Company and its Subsidiaries (other than the Facility B
Loans), determined on a consolidated basis in accordance

--------------------------------------------------------------------------------




with GAAP as at such day to (ii) Adjusted EBITDA for the four fiscal quarters of
the Company ending on such day.

        "Leverage Ratio Trigger Date" means the date on which the amount of
timber sold (excluding the sale of timber to the extent included in the
calculation of amounts harvested under Section 3.4) by the Company and its
Subsidiaries since January 1, 2003 exceeds 800,000,000 board feet.

        "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law) and any
contingent or other agreement to provide any of the foregoing, but not including
the interest of a lessor under an operating lease.

        "Loan" means a Facility A Loan, unless specifically identified
otherwise.

        "Loan Documents" means the Facility A Credit Agreement, the
Intercreditor Agreement, the Collateral Documents, the Note Purchase Override
Agreement, the Note Purchase Agreements, the Senior Notes, the Holders Agency
Agreement, the Registration Rights Agreement and all other documents delivered
to the Agent or any Bank in connection herewith or therewith; provided that,
Loan Documents shall not include the Facility B Credit Agreement and any
exhibits thereto that are not also exhibits to the Facility A Credit Agreement.

        "Maintenance Capital Expenditures" means cash Capital Expenditures made
to maintain, up to the level thereof that existed at the time of such
expenditure, the Operating Capacity of the capital assets of the Company and its
Subsidiaries, taken as a whole, as such assets existed at the time of such
expenditure and shall, therefore, not include cash Capital Expenditures made in
respect of Operating Capacity Acquisitions, and Capital Additions and
Improvements. Where cash Capital Expenditures are made in part to maintain the
Operating Capacity level referred to in the immediately preceding sentence and
in part for other purposes, the Managing General Partner's good faith allocation
thereof between the portion used to maintain such Operating Capacity level and
the portion used for other purposes shall be conclusive.

        "Make—Whole Amount" has the meaning given in the Intercreditor
Agreement.

        "Managing General Partner" means Crown Pacific Management Limited
Partnership, a Delaware limited partnership and (i) the sole general partner of
the Company and (ii) the sole managing general partner of the Master
Partnership, and any successor general partner of the Company or managing
general partner of the Master Partnership, as applicable.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation T, U or X of the FRB.

        "Master Partnership" means Crown Pacific Partners, L.P., a Delaware
limited partnership.

        "Master Partnership Agreement" means the Second Amended Restated
Agreement of Limited Partnership of the Master Partnership dated as of August 6,
1996 as amended and in effect immediately prior to the execution of this
Schedule of Uniform Covenants and Events of Default, between the Managing
General Partner, the Special General Partner and the limited partners party
thereto.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, condition
(financial or otherwise) or prospects of the Company or the Company and its
Subsidiaries taken as a whole or the Master Partnership; (b) a material
impairment of the ability of the Company to perform under any Loan Document and
to

--------------------------------------------------------------------------------




avoid any Event of Default; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company of any Loan
Document.

        "Maximum Capital Expenditures Amount" has the meaning specified in
Section 3.15(c) hereof.

        "MGP General Partners" means, collectively, FTI Holdings, L.P., a
Delaware limited partnership and HS Corp. of Oregon, an Oregon corporation, the
sole general partners of the Managing General Partner, and any successor general
partner of the Managing General Partner.

        "MGP Partnership Agreement" means the Amended and Restated Agreement of
Limited Partnership of the Managing General Partner dated as of December 1,
1994, between the MGP General Partners and the limited partners party thereto.

        "Net Proceeds" shall mean, in connection with any sale, transfer or
other disposition of property, all cash proceeds of any such sale, transfer or
other disposition net only of pro rated ad valorem taxes, any commissions due
brokers not affiliated with the Company (such commissions in aggregate not to
exceed 10% of the gross sales price) and reasonable and customary cash costs of
closing with respect thereto (whenever paid) including sale, use or other
transaction taxes paid or payable by such Person as a direct result thereof and
with respect to the harvesting of excess timber by the Company or any of its
Subsidiaries pursuant to Section 3.4, all reasonable cash expenses properly
allocable to such harvesting of excess timber and other cash costs incidental
thereto (in each case, whenever paid) including sale, use or other transaction
taxes paid or payable by such Person as a direct result thereof.

        "1994 Senior Notes" means those certain senior promissory notes in the
aggregate principal amount of $275,000,000 issued and sold pursuant to the 1994
Senior Note Agreement.

        "1995 Senior Notes" means those certain senior promissory notes in the
aggregate principal amount of $25,000,000 issued and sold pursuant to the 1995
Senior Note Agreement.

        "1996 Senior Notes" means those certain senior promissory notes in the
aggregate principal amount of $91,000,000 issued and sold pursuant to the 1996
Senior Note Agreement.

        "1997 Senior Notes" means those certain senior promissory notes in the
aggregate principal amount of $95,000,000 issued and sold pursuant to the 1997
Senior Note Agreement.

        "1994 Senior Note Agreement" means the Note Purchase Agreement dated as
of December 1, 1994, providing for the issuance and sale by the Company of the
1994 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

        "1995 Senior Note Agreement" means the Note Purchase Agreement dated as
of March 15, 1995, providing for the issuance and sale by the Company of the
1995 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

        "1996 Senior Note Agreement" means the Note Purchase Agreement dated as
of August 1, 1996, providing for the issuance and sale by the Company of the
1996 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

        "1997 Senior Note Agreement" means the Note Purchase Agreement dated as
of December 15, 1997, providing for the issuance and sale by the Company of the
1997 Senior Notes to the purchasers listed in the schedule of purchasers
attached thereto as Schedule I.

        "Noteholders" means the holders of the Senior Notes from time to time.

        "Note Purchase Agreements" means the 1994 Senior Note Agreement, the
1995 Senior Note Agreement, the 1996 Senior Note Agreement and the 1997 Senior
Note Agreement, each as amended, restated and renewed from time to time in
accordance with the terms thereof and the terms of the Intercreditor Agreement.

        "Note Purchase Override Agreement" means that certain Note Purchase
Override Agreement between the Company and the Noteholders party thereto dated
as of April 19, 2002 among the

--------------------------------------------------------------------------------




Company, the Noteholders and, for the purposes of agreeing to Section 6.11
thereof, the Partner Entities as amended, supplemented modified, restated or
renewed from time to time in accordance with the terms of the Intercreditor
Agreement.

        "Obligations" means all advances, debts, liabilities, obligations,
covenants and duties arising under any Loan Document, owing by the Company to
any Bank, the Co-Agents, the Collateral Agent, the Syndication Agent, the Bank
Agent, any Holders Agent, any Indemnified Person or any Noteholder, as
applicable, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due to become due, now existing or hereafter arising.

        "Offshore Rate" means, for any interest period with respect to Offshore
Rate Loans constituting part of the same borrowing, the rate of interest per
annum (rounded upward to the next 1/16th of 1%) determined by the Bank Agent as
follows:

        LIBO Rate    
 
 
Offshore Rate =
 
1.00 — Eurodollar Reserve Percentage
 
 

        Where:

        "Eurodollar Reserve Percentage" means for any day for any interest
period the maximum reserve percentage (expressed as a decimal, rounded upward to
the next 1/100th of 1%) in effect on such day (whether or not applicable to any
Bank) under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities") having a term comparable to such
interest period; and

        "LIBO Rate" for any interest period, with respect to an Offshore Rate
Loan, means:

        (i)    the rate of interest per annum determined by the Bank Agent to be
the arithmetic mean of the rates of interest per annum appearing on Telerate
Page 3750 (or any successor publication) for Dollar deposits in the approximate
amount of the Offshore Rate Loan to be made, continued or converted by Bank of
America, and having a maturity comparable to such interest period, at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such interest period, subject to clause (ii) below; or

        (ii)  if for any reason rates are not available as provided in the
preceding clause (i) of this definition, the "LIBO Rate" instead means the rate
of interest per annum determined by the Bank Agent to be the arithmetic mean of
the rates of interest per annum notified to the Bank Agent by Bank of America as
the rate of interest at which Dollar deposits in the approximate amount of the
Offshore Rate Loan to be made, continued or converted by Bank of America, and
having a maturity comparable to such interest period, would be offered to major
banks in the London interbank market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
interest period. The Offshore Rate shall be adjusted automatically as to all
Offshore Rate Loans then outstanding as of the effective date of any change in
the Eurodollar Reserve Percentage.

        "Offshore Rate Loan" means a Loan that bears interest based on the
Offshore Rate.

        "Operating Capacity" means the operating capacity and resources
(including, without limitation, the capacity to grow timber or process logs) of
the Company and its Subsidiaries, taken as a whole.

        "Operating Capacity Acquisition" means any transaction in which the
Company or any Subsidiary acquires (through an asset acquisition, merger, stock
acquisition or other form of investment) control over all or a portion of the
assets, properties or business of another Person for the purpose of increasing
the Operating Capacity of the Company and its Subsidiaries, taken as a

--------------------------------------------------------------------------------




whole, from the Operating Capacity of the Company and its Subsidiaries, taken as
a whole, existing immediately prior to such transaction.

        "Partner Entities" means the Managing General Partner, the MGP General
Partners and the Master Partnership.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA which the Company or any ERISA Affiliate
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

        "Permitted Business" means (i) any business engaged in by the Company as
of April 19, 2002; (ii) any business substantially similar or related to any
such business, which shall include any business in the forest products industry,
provided that any activity shall cease to be a Permitted Business if it causes
or would cause more than 25% of the Company's assets on a consolidated basis
valued at book value to be devoted to pulp or paper manufacturing; and (iii) any
non-forest products business that is incidental or reasonably related to the
forest products industry.

        "Permitted Liens" has the meaning specified in Section 3.1.

        "Person" means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture or
Governmental Authority.

        "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which the Company or any ERISA Affiliate sponsors or maintains or to
which the Company makes, is making, or is obligated to make contributions and
includes any Pension Plan.

        "Planned Volume" has the meaning specified in Section 3.4.

        "Pro Forma Consolidated Cash Flow" means, at any date of determination,
the sum of the following calculated on a pro forma basis for the Company and its
Subsidiaries on a consolidated basis for the four fiscal quarter period ending
on the last day of the most recent quarter for which financial reports pursuant
to subsections 2.l(a) and (b) and a certificate pursuant to subsection 2.2(b)
have been delivered:

        (i)    Cash Provided by Operating Activity;

        (ii)  plus all cash debt service payments of the Company and its
Subsidiaries during such period to the extent subtracted in determining Cash
Provided by Operating Activity;

        (iii)  plus all cash Capital Expenditures of the Company and its
Subsidiaries during such period, except those relating to Operating Capacity
Acquisitions, Capital Additions and Improvements and Interim Capital
Transactions, to the extent subtracted in determining Cash Provided by Operating
Activity;

        (iv)  minus any additions and plus any reductions during such period to
any cash reserves of the Company and its Subsidiaries established to provide
funds for the future cash payment of items of the type referred to in clauses
(ii) and (iii) above, to the extent added or subtracted in determining Cash
Provided by Operating Activity;

        (v)  plus any additions and minus any reductions during such period to
any cash reserves of the Company and its Subsidiaries established to provide
funds for distributions with respect to Units (as defined in the Master
Partnership Agreement), any general partner interests in the Master Partnership
and any Partnership Interests, to the extent subtracted or added in determining
Cash Provided by Operating Activity;

--------------------------------------------------------------------------------




        (vi)  plus and minus, as applicable, in connection with any businesses
(other than timberlands covered by clause (vii) below) to be acquired by the
Company in whole or in part with the proceeds of Indebtedness or previously
acquired within such four fiscal quarters, an amount equal to a good faith
estimate of such additional amounts that would be included in clauses (i), (ii),
(iii) and (iv) above had such businesses been owned by the Company for the
entirety of such four fiscal quarters, as certified with reasonable accompanying
detail by the Chief Financial Officer of the Company based upon such Chief
Financial Officer's good faith estimates of applicable revenues and expenses
arising from such businesses;

        (vii) plus and minus, as applicable, in connection with any timberland
to be acquired by the Company in whole or in part with the proceeds of
Indebtedness or previously acquired within such four fiscal quarters, an amount
equal to a good faith estimate of such additional amounts that would be included
in clauses (i), (ii), (iii) and (iv) above had such timberlands been owned by
the Company for the entirety of such four fiscal quarters, as certified with
reasonable accompanying detail by the Chief Financial Officer of the Company
based upon such Chief Financial Officer's good faith estimates of applicable
revenues and expenses arising from such timberlands and assuming aggregate
timber harvests in an amount that does not require proceeds to be applied to the
Obligations in accordance with Section 3.4 and the Intercreditor Agreement.

        "Pro Forma Interest Expense" means, at any date of determination, the
sum of the following calculated for the Company and its Subsidiaries on a
consolidated basis for the four fiscal quarter period ending on the last day of
the most recent quarter for which financial reports pursuant to subsections
2.1(a) and (b) and a certificate pursuant to subsection 2.2(b) have been
delivered:

        (a)  interest expense payable in cash during such four fiscal quarter
period on all Indebtedness of the Company and its Subsidiaries; plus

        (b)  interest expense that would have been payable in cash during such
four fiscal quarter period in respect of (i) any Indebtedness proposed to be
incurred on such date of determination in accordance with the terms hereof, and
(ii) Indebtedness incurred after the end of such four fiscal quarter period and
before such date of determination, in each case based upon the interest rate
applicable on such date of determination to such Indebtedness and giving effect
as of the beginning of such four fiscal quarter period (y) to the incurrence of
all such Indebtedness described in clauses (i) and (ii), and (z) to the
application of any such Indebtedness to the substantially concurrent repayment
of any other Indebtedness outstanding during such four fiscal quarter period.

        "Pro Forma Maximum Debt Service" means, as of any date of determination,
the sum of (a) the highest amount that will be payable by the Company and its
Subsidiaries on a consolidated basis, during any consecutive four fiscal
quarters, commencing with the fiscal quarter during which such determination
occurs and ending on December 31, 2005, or, if all Senior Notes are not prepaid
on such date, the latest maturity of any unpaid Senior Note in respect of
scheduled principal and interest (including payments under capital leases) with
respect to all Indebtedness of the Company and its Subsidiaries outstanding on
the date of determination other than Loans, after giving effect to any such
Indebtedness proposed to be incurred on such date and to the substantially
concurrent repayment of any other Indebtedness, (i) assuming, in the case of
such Indebtedness having a variable interest rate, that the rate in effect on
the date of determination will remain in effect throughout such period,
(ii) treating the principal amount of such Indebtedness outstanding as of such
date under a revolving credit or similar agreement as maturing and becoming due
and payable on the scheduled maturity date or dates thereof (including the
maturity of any payment required by any commitment reduction or similar
amortization provision), without regard to any provision permitting such
maturity date to be extended, and (iii) treating the principal amount of any
Indebtedness that is payable on demand as maturing and becoming due and payable
at the end of any such four fiscal quarters for which such determination may be
made and treating the principal amount of any Indebtedness that is

--------------------------------------------------------------------------------

otherwise callable during any four fiscal quarters as maturing and becoming due
and payable on the last date for such call during those four fiscal quarters;
plus (b) interest expense accrued on the Working Capital Facility during the
most recent four fiscal quarters with respect to which financial reports
pursuant to subsections 2.1(a) and (b) and the certificates pursuant to
subsection 2.2(b) have been delivered.

        "Registration Rights Agreement" means the Registration Rights Agreement
dated as of April 19, 2002 among the Noteholders, the Company and the Master
Partnership as amended, supplemented, modified, restated, replaced or renewed
from time to time in accordance with the terms thereof and the terms of the
Intercreditor Agreement.

        "Release" shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing into
the environment, including without limitation, the abandonment or discarding of
barrels, drums, containers, tanks and other receptacles containing or previously
containing any Hazardous Material.

        "Reportable Event" means any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        "Required Banks" means one or more Banks then holding at least 662/3% of
the then aggregate unpaid principal amount of the Facility A Loans.

        "Required Noteholders" means, with respect to each of the Note Purchase
Agreements, the holders of at least 55% of the aggregate principal amount of
outstanding Notes under and as defined in such agreement.

        "Requirement of Law" means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

        "Responsible Officer" means, as to the Company, the chief executive
officer, the president, the chief financial officer, any senior vice president,
any vice president or the Person serving as the secretary and general counsel of
the Company, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants, the
chief financial officer or the treasurer of the Company, or any other officer
having substantially the same authority and responsibility. With respect to a
partnership, a Responsible Officer of a general partner shall constitute a
Responsible Officer of such partnership.

        "Restricted Payment" has the meaning specified in Section 3.11.

        "Sawmill Assets" means those assets used in connection with the
manufacture of lumber, including those personal property and real property
assets located at the locations set forth on Schedule 1.1B-1.1(d) or used in
connection with the operations at such locations, excluding office equipment and
rolling stock.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        "Senior Notes" means the 1994 Senior Notes, the 1995 Senior Notes, the
1996 Senior Notes and the 1997 Senior Notes.

        "Solvent" means, as to any Person at any time, that (a) (i) in the case
of a Person that is not a partnership, the fair value of the property of such
Person is greater than the amount of such Person's liabilities (including
disputed, contingent and unliquidated liabilities), and (ii) in the case of a
Person that is a partnership, the sum of (A) the fair value of the property of
such Person plus (B) the sum of the excess of the fair value of each general
partner's non-partnership property over such partner's non-partnership debts
(together the "Applicable Property") is greater than the amount of such Person's
liabilities (including disputed, contingent and unliquidated liabilities), as

--------------------------------------------------------------------------------




such value for purposes of both (i) and (ii) is established and liabilities
evaluated for purposes of Section 101 (31) of the Bankruptcy Code and, in the
alternative, for purposes of the California Uniform Fraudulent Transfer Act;
(b) the present fair saleable value of the property of such Person (or, in the
case of a partnership, the Applicable Property of such Person) is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person is able to
realize upon its property and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business; (d) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person's ability to pay as
such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's property would constitute unreasonably
small capital.

        "Subsidiary" of a Person means any corporation, association,
partnership, joint venture or other business entity of which such Person or any
Subsidiary of such Person either (i) in respect of a corporation, more than 50%
of the voting stock is owned or controlled directly or indirectly by the Person,
or one or more of the Subsidiaries of the Person, or a combination thereof or
(ii) in respect of an association, partnership, joint venture or other business
entity, is the general partner or is entitled to share in more than 50% of the
profit, however determined. Unless otherwise specified, references to a
"Subsidiary" shall refer to a Subsidiary of the Company.

        "Surety Instrument" means all letters of credit (including standby and
commercial), banker's acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

        "Swap Contract" means any agreement, whether or not in writing, relating
to any transaction that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap or option, bond,
note or bill option, interest rate option, forward foreign exchange transaction,
cap, collar or floor transaction, currency swap, cross-currency rate swap,
swaption, currency option or any other, similar transaction (including any
option to enter into any of the foregoing) or any combination of the foregoing,
and, unless the context otherwise clearly requires, any master agreement
relating to or governing any or all of the foregoing.

        "Swap Termination Value" means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as reasonably determined by the
Required Banks based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include any Bank).

        "Third Amendment Effective Date" means the first Business Day as of
which each of the conditions precedent to that certain Third Amendment to the
Facility A Credit Agreement has been satisfied.

        "Timberland Assets" means those real property assets described on
Schedule 1.1B-1.1(e) and any additional real property acquired after April 19,
2002 containing timber to be included within the Company's or any Subsidiary's
inventory of standing timber.

        "Unfunded Pension Liability" means the excess of a Pension Plan's
benefit liabilities under Section 4001 (a)(16) of ERISA, over the current value
of that Pension Plan's assets, determined in accordance with the assumptions
used for funding the Pension Plan pursuant to Section 412 of the Code for the
applicable plan year.

        "Working Capital Facility" means (a) for historical purposes, the
"Original Facility B Credit Agreement," the "Initial 1996 Facility B Credit
Agreement" or the "1996 Facility B Credit Agreement," each as defined in the
Facility B Credit Agreement, (b) until the "Revolving Termination Date" as
defined therein, the Facility B Credit Agreement, and (c) thereafter, any

--------------------------------------------------------------------------------




facility pursuant to which the Company may obtain revolving credit for working
capital and general partnership purposes, take-down credit for working capital
and general partnership purposes, the issuance of standby and payment letters of
credit and back-up for the issuance of commercial paper; provided, that such
facility is made on terms and conditions which provide for (a) the same or lower
Applicable Margin (as defined in the Facility B Credit Agreement as in effect
immediately prior to the execution of this Schedule of Uniform Covenants and
Events of Default) and the same calculation of base interest rate (i.e., based
on the Federal Funds Rate, the Bank Agency "reference rate" or LIBOR, with the
same rights of the Company to choose among them), (b) the same or longer
amortization, (c) the same or lower bank fees, and the same or more favorable
(from the standpoint of the Company and the Noteholders) covenants and events of
default and (d) substantially the same other terms, in each case, as the
Facility B Loan in effect immediately prior to execution of this Schedule of
Uniform Covenants and Events of Default (taking into account the Third Amendment
to the Facility B Credit Agreement).

Section 1.2 Other Interpretive Provisions.

        (a)  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

        (b)  The words "hereof", "herein", "hereunder" and similar words refer
to this Schedule of Uniform Covenants and Events of Default as a whole and not
to any particular provision thereof; and subsection, Section, Schedule and
Exhibit references are to this Schedule of Uniform Covenants and Events of
Default unless otherwise specified.

        (c)  (i) The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.

        (ii)  The term "including" is not limiting and means "including without
limitation."

        (iii)  In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including."

        (iv)  The term "property" includes any kind of property or asset, real,
personal or mixed, tangible or intangible.

        (d)  Unless otherwise expressly provided herein, (i) references to
agreements (including the Facility A Credit Agreement and the Note Purchase
Agreements) and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of that
Loan Document, (ii) references to defined terms and cross-references to
particular sections of the Company Partnership Agreement or the Master
Partnership Agreement shall be deemed references to such terms and such sections
in their current form without giving effect to any future amendments or
modifications thereto unless such amendments or modifications shall have been
approved in writing by the Applicable Required Parties, and (iii) references to
any statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting the statute or regulation.

        (e)  The captions and headings of this Schedule of Uniform Covenants and
Events of Default are for convenience of reference only and shall not affect the
interpretation of this Schedule of Uniform Covenants and Events of Default.

Section 1.3 Accounting Principles.

        (a)  Unless the context otherwise clearly requires, all accounting terms
not expressly defined herein shall be construed, and all financial computations
required under this Schedule of Uniform Covenants and Events of Default shall be
made, in accordance with GAAP.

--------------------------------------------------------------------------------

        (b)  References herein to "fiscal year" and "fiscal quarter" refer to
such fiscal periods of the Company.


ARTICLE II
AFFIRMATIVE COVENANTS


Section 2

Section 2.1 Financial Statements.

        The Company shall deliver to the Agent, in form and detail satisfactory
to the Agent and the Applicable Required Parties, with sufficient copies for
each Applicable Party:

        (a)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, partners' equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, identifying any material change in accounting policies
or financial reporting practices by the Company or any of its consolidated
Subsidiaries, and accompanied by the opinion of a nationally-recognized
independent public accounting firm ("Independent Auditor") which report shall
state that such consolidated financial statements present fairly in all material
respects the financial position, results of operations and cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall not be qualified or limited because of a
restricted or limited examination by the Independent Auditor of any material
portion of the Company's or any Subsidiary's records and shall be delivered to
the Agent pursuant to a reliance agreement between the Applicable Parties and
such Independent Auditor in form and substance satisfactory to the Applicable
Required Parties;

        (b)  as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Company and its Subsidiaries as of
the end of such quarter and the related consolidated statements of income,
partners' equity and cash flows for the period commencing on the first day and
ending on the last day of such quarter, in each case (A) setting forth in
comparative form consolidated figures for the corresponding period of the
preceding fiscal year and (B) setting forth year to date consolidated figures
and (C) identifying any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries, and
certified by a Responsible Officer as fairly presenting, in accordance with GAAP
(subject to ordinary, good faith year-end audit adjustments), the financial
position, the results of operations and cash flows of the Company and its
Subsidiaries;

        (c)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of an unaudited consolidating balance sheet of the
Company and its Subsidiaries as at the end of such year and the related
consolidating statement of income for such year, certified by a Responsible
Officer as having been developed and used in connection with the preparation of
the financial statements referred to in subsection 2.1(a);

        (d)  as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidating balance sheets of the Company and its Subsidiaries, and
the related consolidating statements of income for such quarter, all certified
by a Responsible Officer as having been developed and used in connection with
the preparation of the financial statements referred to in subsection 2.1(b);

        (e)  as soon as available, but not later than 90 days after the end of
each fiscal year, a copy of the audited consolidated balance sheet of the Master
Partnership and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, partners' equity and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, and accompanied by the opinion of the Independent
Auditor which report shall state that such consolidated financial statements
present fairly in all material respects the financial

--------------------------------------------------------------------------------




position, results of operations and cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by the Independent Auditor of any material portion of the Master
Partnership's or any Subsidiary's records and shall be delivered to the Agent
pursuant to a reliance agreement between the Applicable Parties and such
Independent Auditor in form and substance satisfactory to the Applicable
Required Parties;

        (f)    as soon as available, but not later than 60 days after the end of
each of the first three fiscal quarters of each fiscal year, a copy of the
unaudited consolidated balance sheet of the Master Partnership and its
Subsidiaries as of the end of such quarter and the related consolidated
statements of income, partners' equity and cash flows for the period commencing
on the first day and ending on the last day of such quarter, in each case
(A) setting forth in comparative form consolidated figures for the corresponding
period of the preceding fiscal year and (B) setting forth year to date
consolidated figures and certified by a Responsible Officer as fairly
presenting, in accordance with GAAP (subject to ordinary, good faith year-end
audit adjustments), the financial position, the results of operations and cash
flows of the Master Partnership and its Subsidiaries;

        (g)  as soon as available, but not later than January 31 of each year, a
business plan which shall include (i) pro-forma financial projections of the
consolidated balance sheet of the Company and its Subsidiaries and the related
consolidated statements of income or operations, partner's equity and cash
flows, for the five year period beginning January 1 of the year of delivery of
such business plan, and (ii) timber inventories, timber harvests, lumber and
other wood product shipments, projected average prices for logs and lumber by
species and type, a timber log flow report and an outside timber harvest/log
procurement contract summary; which projections shall be accompanied by
appropriate assumptions and sufficient supporting details on which such
projections are based, certified by a Responsible Officer as fairly presenting
management's good faith projection of probable results for such period;

        (h)  as soon as available, but in any event within 90 days after the end
of each calendar year, the report entitled "Fair Market Value of Timber Cut,
determined for Section 631(a) of the Internal Revenue Code, Capital Gains
Treatment" prepared with respect to the prior calendar year by Mason, Bruce and
Girard, or another nationally recognized timber appraiser reasonably acceptable
to the Applicable Required Parties; and

        (i)    as soon as available, but in any event within 30 days after the
end of each calendar month, (1) internal management reports discussing the
financial position and results of operations of the Company and its Subsidiaries
and (2) a detailed report discussing updates on any sale, conveyance or
disposition of any assets or any other form of acquisition, disposition or
liquidation of the Company and its Subsidiaries, which report shall set forth,
in reasonable detail, the assets to be sold, the nature of the proposed
transaction, the approximate value of the proposed transaction, the number of
bidders or potential purchasers involved, and the current status of
negotiations.

Section 2.2 Certificates; Other Information.

        The Company shall furnish to the Agent, with sufficient copies for each
Applicable Party:

        (a)  concurrently with the delivery of the financial statements referred
to in subsection 2.1(a), a certificate of the Independent Auditor stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default except as specified in such certificate;

        (b)  concurrently with the delivery of the financial statements referred
to in subsections 2.1(a) and (b), a Compliance Certificate executed by a
Responsible Officer;

        (c)  promptly, copies of all financial statements and reports that the
Company or the Master Partnership sends to its limited partners, and, if
applicable, promptly, within 15 days of any such filing, copies of all financial
statements and regular, periodical or special reports (including Forms

--------------------------------------------------------------------------------




10K, 10Q and 8K) and registration statements that the Company or any Subsidiary
or the Master Partnership may make to, or file with, the SEC; and

        (d)  promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any of its Subsidiaries or the
Master Partnership as the Agent, at the request of any Applicable Party, may
from time to time reasonably request.

Section 2.3 Notices.

        The Company shall promptly notify the Agent and each Applicable Party:

        (a)  of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default or Event of Default;

        (b)  of any matter that has resulted or if adversely determined would
reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of any of the Company, the Partner Entities or any of their Subsidiaries;
(ii) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between the Company, the Partner Entities or any of their
Subsidiaries and any Governmental Authority; or (iii) the commencement of, or
any material development in, any litigation or proceeding affecting the Company,
the Partner Entities or any of their Subsidiaries, including pursuant to any
applicable Environmental Laws;

        (c)  of any of the following events affecting the Company or any ERISA
Affiliate, together with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Company or any ERISA Affiliate with
respect to such event:

        (i)    an ERISA Event;

        (ii)  if any of the representations and warranties in Section 5.7 of the
Facility A Credit Agreement (whether or not such agreement remains in effect)
ceases to be true and correct;

        (iii)  the adoption by the Company or any of its Subsidiaries or, upon
the Company's Knowledge thereof, by any other ERISA Affiliate of any new Pension
Plan or other Plan subject to Section 412 of the Code;

        (iv)  the adoption of any amendment to a Pension Plan or other Plan
subject to Section 412 of the Code by the Company or any of its Subsidiaries or,
upon the Company's Knowledge thereof, by any other ERISA Affiliate, if such
amendment results in a material increase in either contributions by the Company
or any of its Subsidiaries or Unfunded Pension Liability; or

        (v)  the commencement of contributions by the Company or any of its
Subsidiaries or, upon the Company's Knowledge thereof, by any other ERISA
Affiliate to any Pension Plan or other Plan subject to Section 412 of the Code;

        (d)  any Material Adverse Effect subsequent to the date of the most
recent audited financial statements of the Company delivered to the Agent
pursuant to subsection 2.1(a);

        (e)  of any material labor controversy resulting in or threatening to
result in any strike, work stoppage, boycott, shutdown or other labor disruption
against or involving the Company, the Partner Entities or any of their
Subsidiaries; or

        (f)    of any assertion or determination by any Governmental Authority
that the Company shall no longer be classified as a partnership not taxable as a
corporation under the Code.

--------------------------------------------------------------------------------




Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Company or any affected Subsidiary proposes to take
with respect thereto and at what time. Each notice under subsection 2.3(a) shall
describe with particularity any and all clauses or provisions of the Facility A
Credit Agreement, Note Purchase Agreements or other Loan Documents that have
been (or foreseeably will be) breached or violated.

Section 2.4 Preservation of Partnership Existence, Etc.

        The Company shall, except as permitted by Section 3.3, and shall cause
each of its Subsidiaries and each of the Partner Entities to:

        (a)  preserve and maintain in full force and effect its partnership or
corporate existence and good standing under the laws of its state or
jurisdiction of formation or incorporation;

        (b)  preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except in connection with
transactions permitted by Section 3.3 and sales of assets permitted by
Section 3.2;

        (c)  use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and

        (d)  preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect;

        provided that the Company shall not be obligated to preserve its status
as a partnership not taxable as a corporation if (i) the Company's failure to
preserve such status shall be the result of an amendment to the tax laws enacted
by the Congress of the United States and (ii) after giving effect to the loss of
such status, the ratio of Pro Forma Consolidated Cash Flow to Pro Forma Maximum
Debt Service, determined as of the end of the fiscal quarter immediately
preceding the loss of such status, would be greater than 1.1 to 1.0, assuming
for the purposes of the computation of Pro Forma Consolidated Cash Flow, that
Pro Forma Consolidated Cash Flow would be reduced by taxes at the applicable tax
rate of the Company for such period had the Company been taxable as a
corporation.

Section 2.5 Maintenance of Property.

        The Company shall maintain, and shall cause each Subsidiary to maintain,
and preserve all its property which is used or useful in its business in good
working order and condition, ordinary wear and tear excepted and make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or except as permitted by Section 3.2.

Section 2.6 Insurance.

        The Company shall maintain, and shall cause each Subsidiary to maintain,
with financially sound and reputable independent insurers, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons; including public liability and property and
casualty insurance.

--------------------------------------------------------------------------------


Section 2.7 Payment of Obligations.

        The Company shall, and shall cause each Subsidiary to, pay and discharge
as the same shall become due and payable, all their respective obligations and
liabilities, including:

        (a)  all tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary;

        (b)  all lawful claims which, if unpaid, would by law become a Lien upon
its property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Company or such Subsidiary; and

        (c)  all trade payables owing to Persons that are not Affiliates of the
Company in the ordinary course of business, unless the same are contested in
good faith by appropriate proceedings and adequate reserves in accordance with
GAAP are being maintained by the Company or such Subsidiary.

Section 2.8 Compliance with Laws.

        The Company shall comply, and shall cause each of its Subsidiaries to
comply, in all material respects with all Requirements of Law of any
Governmental Authority having jurisdiction over it or its business (including
the Federal Fair Labor Standards Act), except such as may be contested in good
faith.

Section 2.9 Inspection of Property and Books and Records.

        The Company shall maintain and shall cause each of its Subsidiaries to
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company and such Subsidiary. The Company shall permit, and shall cause each
Subsidiary to permit, representatives and independent contractors of the Agent
or any Applicable Party to visit and inspect any of their respective properties,
to examine their respective corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective directors, officers, and independent
public accountants, all at the expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided, however, when a Default
or Event of Default exists the Agent or any Applicable Party may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

Section 2.10 Environmental Laws.

        (a)  The Company shall, and shall cause each Subsidiary to, conduct its
operations and keep and maintain its property in material compliance with all
Environmental Laws, the non-compliance with which would reasonably be expected
to have a Material Adverse Effect.

        (b)  Upon the written request of any Applicable Party, the Company shall
submit and cause each of its Subsidiaries to submit, to the Agent with
sufficient copies for each Applicable Party, at the Company's sole cost and
expense, at reasonable intervals, a report providing an update of the status of
any environmental, health or safety compliance, hazard or liability issue
identified in any notice or report required pursuant to subsection 2.3(b), that
could, individually or in the aggregate, reasonably be expected to result in
liability in excess of $10,000,000.

Section 2.11 Further Assurances.

        The Company shall ensure that all written information, exhibits and
reports furnished to the Agent or any Applicable Party do not and will not
contain any untrue statement of a material fact and do not

--------------------------------------------------------------------------------


and will not omit to state any material fact or any fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to each of the
Applicable Parties and correct any defect or error that may be discovered
therein or in any Loan Document or in the execution, acknowledgment or
recordation thereof.

Section 2.12 Excess Cash Flow.

        Within 30 days following September 30, 2002, March 31, 2003,
September 30, 2003, March 31, 2004, September 30, 2004, March 31, 2005 and
September 30, 2005, the Company shall prepay the Obligations in accordance with
the terms of the Intercreditor Agreement by an amount equal to 75% of the amount
by which Actual Cash Flow exceeds Forecasted Cash Flow for the two quarter
period ending on such date.

Section 2.13 Collateral.

        (a)  On or before June 30, 2002, the Company and its Subsidiaries shall
have granted to the Collateral Agent for the benefit of the Banks and the
Noteholders a perfected first priority Lien, subject only to Permitted Liens, in
the Timberland Assets and the Sawmill Assets and the Collateral Agent shall have
received, in form and substance reasonably satisfactory to the Collateral Agent
and the Applicable Required Parties:

(i) fully executed and notarized mortgages (or deeds of trust or similar
document) (each, as the same may be amended, modified, restated or supplemented
from time to time, a "Mortgage" and collectively the "Mortgages") and such other
documents as are reasonably required by the Collateral Agent encumbering the fee
interest of the Company in all of its Timberland Assets and in all of its
Sawmill Assets (each a "Mortgaged Property" and collectively the "Mortgaged
Properties") in favor of the Collateral Agent;

(ii) a duly executed security agreement and duly executed UCC financing
statements for each appropriate jurisdiction as is necessary, in the Collateral
Agent's sole discretion, to perfect the Collateral Agent's security interest in
the Timberland Assets and the Sawmill Assets of the Company; and

(iii) opinions of counsel for each Person granting the Liens required by this
section reasonably acceptable to the Collateral Agent and to counsel for the
Applicable Required Parties (which shall cover among other things, authority,
due authorization, enforceability, as well as the attachment, perfection and
validity of the Liens required by this section).

        (b)  If, subsequent to the Third Amendment Effective Date, the Company
or any of its Subsidiaries shall (i) acquire any additional Timberland Assets or
(ii) acquire any additional Sawmill Assets, the Company shall immediately notify
the Collateral Agent under the Intercreditor Agreement of same. The Company
shall take such action, and shall cause its Subsidiaries to take such action, as
requested by the Collateral Agent and at its own expense, to ensure that the
Collateral Agent has a first priority perfected Lien in all owned Timberland
Assets and all Sawmill Assets of the Company and its Subsidiaries, subject only
to Permitted Liens.

Section 2.14 Forestry Consultant

        The Company shall (i) permit a forestry consultant retained in
accordance with Section 2.2(d)(i) of the Intercreditor Agreement, at the
Company's expense, (a) to examine the Company's inventory management system and
(b) to perform any appraisals required under or in connection with the
Intercreditor Agreement, (ii) in good faith, discuss its inventory management
system with such consultant, and (iii) cooperate with such consultant and
provide such consultant with access during normal business hours to its books,
records, properties and personnel as such consultant may reasonably need or
request in connection with such examinations and the performance of the
appraisals.

--------------------------------------------------------------------------------



ARTICLE III
NEGATIVE COVENANTS


Section 3

Section 3.1 Limitation on Liens.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist any Lien upon or with respect to any part of its property, whether now
owned or hereafter acquired, other than the following ("Permitted Liens"):

        (a)  any Lien existing on property of such Person on the Third Amendment
Effective Date and set forth in Schedule 1.1B—3.1;

        (b)  Liens on the accounts, rights to payment for goods sold or services
rendered that are evidenced by chattel paper or instruments, and rights against
Persons who guarantee payment or collection of the foregoing, and on the
Company's inventory and on the proceeds (as defined in the Uniform Commercial
Code in any applicable jurisdiction) thereof securing the obligations of the
Company under the Working Capital Facility (and any extension, renewal,
refunding or refinancing thereof) permitted to be incurred pursuant to
subsection 3.6(g);

        (c)  Liens for taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non-payment thereof is permitted by Section 2.7, provided that no notice of
lien has been filed or recorded under the Code;

        (d)  carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

        (e)  Liens (other than any Lien imposed by ERISA) consisting of pledges
or deposits required in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation;

        (f)    Liens on the property of such Person securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, statutory obligations, (ii) contingent obligations on surety and
appeal bonds, and (iii) other non-delinquent obligations of a like nature; in
each case, incurred in the ordinary course of business, provided all such Liens
in the aggregate would not (even if enforced) cause a Material Adverse Effect;

        (g)  Liens consisting of judgment or judicial attachment liens, provided
that the enforcement of such Liens is effectively stayed and all such liens in
the aggregate at any time outstanding for the Company and its Subsidiaries do
not exceed $5,000,000;

        (h)  easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business which do not impose
material financial obligations on the Company or any of its Subsidiaries, and
which do not in any case materially detract from the value of a material asset
subject thereto or interfere with the ordinary conduct of the businesses of such
Person;

        (i)    purchase money security interests on any property acquired or
held by such Person in the ordinary course of business, securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such property; provided that (i) any such Lien attaches to such
property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 85% (or
100% in the case of capital leases) of the cost of such property, and (iv) the
aggregate outstanding principal amount of the Indebtedness secured by any and
all such purchase money security interests, together with the aggregate
principal component of any and all capital lease obligations secured by Liens
permitted under subsection 3.1(j), shall not at any time exceed $10,000,000;

--------------------------------------------------------------------------------




        (j)    Liens securing obligations in respect of capital leases on assets
subject to such leases, provided that the aggregate outstanding principal
component of capital lease obligations secured by any and all such Liens,
together with the aggregate outstanding principal amount of the Indebtedness
secured by any and all purchase money security interests permitted under
subsection 3.1(i), shall not at any time exceed $10,000,000;

        (k)  Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company in excess of those set forth by regulations promulgated by
the FRB, and (ii) such deposit account is not intended by the Company or any of
its Subsidiaries to provide collateral to the depository institution;

        (l)    Liens securing Contingent Obligations of less than $1,000,000 in
the aggregate at any time and otherwise permitted under Subsection 3.9(d);

        (m)  other Liens that secure claims or Indebtedness otherwise permitted
under Section 3.6 of less than $1,000,000 in the aggregate and that exist no
more than 10 days before being released or terminated; and

        (n)  Liens securing the Secured Obligations as defined in the
Intercreditor Agreement.

Section 3.2 Asset Dispositions

        The Company will not, and will not permit any of its Subsidiaries to,
sell, transfer, lease, contribute or otherwise convey, or grant options,
warrants or other rights with respect to, all or any part of its assets
(including accounts receivable and capital stock of Subsidiaries) to any Person,
other than:

        (a)  sales of timber, logs, lumber and other inventory (in each case,
excluding the sale of timber with land), in the ordinary course of business for
fair market value;

        (b)  sales for fair market value of equipment, which is surplus,
worn-out or obsolete or no longer useful in the ordinary course of business;
provided that (i) the proceeds of such equipment are reinvested in similar
equipment within six (6) months of the date of such sale, transfer, lease or
other disposition, and (ii) the aggregate net book value of all equipment
subject to such sale, transfer, lease or other disposition does not exceed
$1,000,000;

        (c)  provided no Event of Default has occurred and is continuing, sales
of assets (excluding Timberland Assets) for fair market value, the gross sale
proceeds of which, together with the gross sale proceeds of all other assets
sold, transferred, leased, contributed, or conveyed pursuant to this clause by
the Company or any of its Subsidiaries does not exceed in the aggregate an
amount equal to $10,000,000 in each calendar year (with any unused portion of
the amount available for any calendar year allowed to be carried over to the
following year); provided that the cumulative amount of such sales shall not
exceed $30,000,000;

        (d)  [Intentionally omitted];

        (e)  provided no Event of Default has occurred and is continuing,
exchanges of timberland for other timberland in the ordinary course of business
with Persons who are not Affiliates of the Company, provided that:

(i) the timberland to be received in exchange is of at least an equivalent fair
market value to the timberland to be exchanged;

(ii) the timberland to be received in exchange is located in the United States;

(iii) the aggregate fair market value of all such timberlands exchanged shall
not exceed $50 million in the aggregate; and

--------------------------------------------------------------------------------




(iv) the Collateral Agent shall have received, for the benefit of the Banks and
the Noteholders, the Mortgages and other documents required by Section 2.13
hereof for the timberlands received in exchange.

provided, however, that any exchange permitted by this subsection 3.2(e) may be
in the form of a tax deferred exchange so long as such tax deferred exchange is
completed within 180 days;

        (f)    dispositions for fair market value thereof of assets not
otherwise permitted hereunder to Persons who are not Affiliates of the Company
provided that:

        (i)    at the time of such disposition no Default or Event of Default
exists or shall result from such disposition;

        (ii)  the Agent shall have received a certificate from a Responsible
Officer in substantially the form of Schedule 1.1B-3.2(f)(ii) (excluding the
sale of that property generally referred to as Inland Tree Farms); and

        (iii)  the Company shall prepay the outstanding principal in respect of
the Obligations in an amount equal to 100% of the Net Proceeds of such
disposition and such Net Proceeds shall be applied in accordance with the terms
of the Intercreditor Agreement, if applicable, the Note Purchase Agreements and
the Facility A Credit Agreement;

and

        (g)  dispositions of assets permitted under subsection 3.3.

Section 3.3 Consolidations and Mergers.

        The Company shall not, and shall not suffer or permit any Subsidiary to,
merge, consolidate with or into, or convey, transfer, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that any wholly-owned Subsidiary of the Company
may (i) merge with the Company, provided that the Company (A) shall be the
continuing or surviving partnership and (B) shall have a consolidated net worth
immediately following such merger equal to or greater than the consolidated net
worth of the Company immediately preceding such merger, (ii) sell all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or (iii) merge with any other wholly-owned Subsidiary of the Company,
provided that the surviving Subsidiary shall have a consolidated net worth
immediately following such merger equal to or greater than the consolidated net
worth of the surviving Subsidiary immediately preceding such merger; provided,
however, in each case (A) no Default or Event of Default exists or shall result
from such merger or sale and (B) immediately after such merger or sale, the
ratios of (1) Pro Forma Consolidated Cash Flow to Pro Forma Interest Expense is
greater than 2.50 to 1.00, and (2) Pro Forma Consolidated Cash Flow to Pro Forma
Maximum Debt Service is greater than 1.25 to 1.00.

Section 3.4 Harvesting Restrictions.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, in any calendar year, commencing with 2002, harvest timber or
sell standing timber on its or any Subsidiary's timberlands in excess of Planned
Volume as of the last day of such calendar year unless, (i) the Company shall
prepay the outstanding principal in respect of the Obligations in an amount
equal to 100% of the Net Proceeds of such excess harvest (which shall be
determined based upon the average prices received on the sale of all timber
harvested during such period and a reasonable allocation of direct cash expenses
incurred in connection with the harvesting and sale of timber during such
period) and such Net Proceeds shall be applied in accordance with the terms of
the Intercreditor Agreement, if applicable, the Note Purchase Agreements and the
Facility A Credit Agreement and (ii) the Agent shall have received a certificate
from a Responsible Officer in substantially the form of Schedule 1.1B—3.4.
"Planned Volume" shall mean 200,000,000 board feet of timber, as decreased from
year to year by the same percentage that the Annual Timber Decrease for each
calendar year effective on the Effective

--------------------------------------------------------------------------------


Date represents as a percentage of the inventory of standing timber owned by the
Company and its Subsidiaries at the end of the prior calendar year. For purposes
of the foregoing:

"Annual Timber Decrease" shall mean the amount, in board feet, by which the
number of board feet of timber sold by the Company and its Subsidiaries
(excluding any amount of timber sold pursuant to the sale of the properties
generally referred to as the Inland Tree Farm) shall exceed the number of board
feet of timber acquired by the Company and its Subsidiaries during such calendar
year.

"Effective Date" for any Annual Timber Decrease shall be the date of the last
disposition of any timber sold by the Company and its subsidiaries (excluding
any disposition of timber sold pursuant to the sale of the properties generally
referred to as the Inland Tree Farm) in any calendar year.

Section 3.5 Loans and Investments.

        The Company shall not purchase or acquire or make any commitment for, or
suffer or permit any of its Subsidiaries to purchase or acquire, or make any
commitment for, any capital stock, equity interest, or any obligations or other
securities of, or any interest in, any Person, or make or commit to make any
Acquisition, or make or commit to make any advance, loan, extension of credit or
capital contribution to or any other investment in, any Person including any
Affiliate of the Company, except for:

        (a)  investments of the type specified in, and in accordance with the
requirements and limitations of, the Investment Policy;

        (b)  the loans existing on the Third Amendment Effective Date and set
forth on Schedule 1.1B—3.5;

        (c)  extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business or from sale of assets sold in compliance with Section 3.2;

        (d)  extensions of credit by the Company to any of its wholly-owned
Subsidiaries or by any of its Subsidiaries to another of its wholly-owned
Subsidiaries or the Company;

        (e)  advances or deposits in the ordinary course of business to owners
of timber or timberlands to acquire the right to harvest timber;

        (f)    Acquisitions that become wholly-owned Subsidiaries in exchange
for equity of the Company; and

        (g)  investments or Acquisitions not otherwise permitted hereunder in a
Person as long as (x) such investments or Acquisitions are made with the Net
Proceeds of dispositions of assets pursuant to Subsection 3.2(c), (y) after
giving effect to such investment or Acquisition, the Company remains engaged
solely in a Permitted Business on a consolidated basis and (z) such Person is
domiciled in, and substantially all of its assets are located in, the United
States or Canada.

Section 3.6 Limitation on Indebtedness

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness, except:

        (a)  Indebtedness incurred pursuant to the Facility A Credit Agreement
(and any refunding or refinancing thereof that constitutes a Permitted
Refinancing as defined in the Intercreditor Agreement);

        (b)  Indebtedness incurred pursuant to the Senior Notes;

        (c)  [Intentionally omitted]

--------------------------------------------------------------------------------




        (d)  Indebtedness existing on the Third Amendment Effective Date and set
forth on Schedule 1.1B—3.6;

        (e)  Indebtedness secured by Liens permitted by subsection 3.1(i) or
subsection 3.1(j);

        (f)    other unsecured Indebtedness provided that the aggregate
outstanding principal amount of such Indebtedness shall not at any time exceed
$10,000,000 and provided further that such Indebtedness is expressly subordinate
to the Obligations hereunder by subordination provisions reasonably acceptable
to the Bank Agent and the Required Noteholders;

        (g)  Indebtedness incurred pursuant to the Working Capital Facility;
provided, however, the principal amount outstanding under such Facility shall
not exceed $55,000,000 at any time; and

        (h)  obligations consisting of trade payables entered into in the
ordinary course of business on ordinary terms.

Section 3.7 Transactions with Affiliates.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, enter into any transaction with any Affiliate of the Company,
except upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would obtain in a comparable arm's-length transaction with a
Person not an Affiliate of the Company or such Subsidiary. The Company shall be
entitled to reimburse the Managing General Partner for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Company
(including without limitation salary, bonus, incentive compensation, and other
amounts paid to any Person to perform services for the Company or for the
Managing General Partner in the discharge of its duties to the Company) and
(ii) all other necessary or appropriate expenses reasonably allocable to the
Company or otherwise reasonably incurred by the Managing General Partner in
connection with operating the Company's business (including expenses allocated
to the Managing General Partner by its Affiliates and, for so long as Fremont
Group, Inc., owns an interest in the Managing General Partner, an annual fee of
$100,000, payable semi-annually in arrears, in consideration of management
services).

Section 3.8 Use of Proceeds.

        (a)  The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, use any portion of the proceeds of the Loans or the Senior
Notes, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Company or others incurred to
purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act.

        (b)  The Company shall not and shall not suffer or permit any of its
Subsidiaries to use any portion of the proceeds of the Loans or the Senior
Notes, directly or indirectly, (i) knowingly to purchase Ineligible Securities
from a Section 20 Subsidiary during any period in which such Section 20
Subsidiary makes a market in such Ineligible Securities, (ii) knowingly to
purchase during the underwriting or placement period Ineligible Securities being
underwritten or privately placed by a Section 20 Subsidiary, or (iii) to make
payments of principal or interest on Ineligible Securities underwritten or
privately placed by a Section 20 Subsidiary and issued by or for the benefit of
the Company or any Affiliate of thc Company. As used in this Section,
"Section 20 Subsidiary" means the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities; and
"Ineligible Securities" means securities which may not be underwritten or dealt
in by member banks of the Federal Reserve System under Section 16 of the Banking
Act of 1933 (as 12 U.S.C. § 24, Seventh), as amended.

--------------------------------------------------------------------------------




Section 3.9 Contingent Obligations.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except:

        (a)  endorsements for collection or deposit in the ordinary course of
business;

        (b)  [Intentionally omitted]

        (c)  Contingent Obligations of the Company and its Subsidiaries existing
as of the Third Amendment Effective Date and set forth on Schedule 1.1B—3.9; and

        (d)  Contingent Obligations of the Company under timber harvest and log
procurement contracts to acquire timber from private and government owners in
the ordinary course of business and reimbursement obligations with respect to
bonds issued to secure the Company's performance thereunder.

Section 3.10 Joint Ventures.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, enter into any Joint Venture.

Section 3.11 Restricted Payments.

        The Company shall not, and shall not suffer or permit any Subsidiary to,
declare or make any limited partner or general partner distribution or dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any, limited or general partnership interest or
shares of any class of capital stock, or purchase, redeem or otherwise acquire
for value any partnership interest or shares of capital stock or any warrants,
rights or options to acquire such partnership interest or shares, now or
hereafter outstanding (each a "Restricted Payment"); except that: (a) the
Company may declare and make distributions payable solely in general or limited
partnership interests or units; (b) [intentionally omitted]; and
(c) Subsidiaries of the Company may declare and make dividends or distributions
to the Company.

Section 3.12 Change in Business.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, engage in any material line of business other than a Permitted
Business. The Company shall not suffer or permit the Managing General Partner to
engage in any business other than being the general partner of the Company, the
managing general partner of the Master Partnership or the general partner in any
other Subsidiary of the Master Partnership.

Section 3.13 Fiscal Year Changes.

        The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, change the fiscal year of the Company or of any of its
Subsidiaries.

Section 3.14 Amendments to Agreements.

        (a)  The Company shall not, and shall not suffer or permit any of its
Subsidiaries to, amend, modify, supplement, waive or otherwise modify any of the
terms and provisions contained in the Company Partnership Agreement, the Master
Partnership Agreement (or any document executed or delivered in connection with
such Partnership Agreements), or the partnership certificate of the Company or
the Master Partnership, if such amendment, supplement or other modification
shall impair the Company's ability to perform its obligations under the Loan
Documents or increase any of its financial obligations to any of its general or
limited partners or to any Affiliate.

        (b)  The Company shall not amend or modify any term or provision
contained in the Facility A Credit Agreement, Facility B Credit Agreement and
any of the Note Purchase Agreements or

--------------------------------------------------------------------------------




any of the Senior Notes without the written consent of the Required Noteholders
and the Required Banks; provided, however, that nothing in this Section 3.14
shall, or shall be deemed to, affect the voting requirements set forth in each
such agreements for such amendments and modifications.

        (c)  The Company shall not amend or modify any term or provision
contained in the Working Capital Facility (other than the Facility B Credit
Agreement) in a manner that would cause such facility to fail to constitute a
Working Capital Facility as defined herein without the written consent of the
Required Noteholders and the Required Banks; provided, however, that nothing in
this Section 3.14 shall, or shall be deemed to, affect the voting requirements
set forth in such agreement for such amendments and modifications or prevent the
Company from obtaining an increase in the commitment under such facility to the
maximum amount permitted under Section 3.6 hereof.

Section 3.15 Financial Covenants.

(a) Minimum Adjusted EBITDA. Until the earlier of the Leverage Ratio Trigger
Date and December 31, 2003, Adjusted EBITDA, as of the last day of each fiscal
quarter set forth below, shall be greater than or equal to:

(i)for the fiscal quarter period ending on June 30, 2002 on an annualized basis,
$35,400,000;

(ii)for the two fiscal quarter period ending on September 30, 2002 on an
annualized basis, $34,900,000;

(iii)for the three fiscal quarter period ending on December 31, 2002 on an
annualized basis, $33,600,000;

(iv)for the four fiscal quarter period ending on March 31, 2003, $35,400,000;

(v)for the four fiscal quarter period ending on June 30, 2003, $41,300,000;

(vi)for the four fiscal quarter period ending on September 30, 2003,
$45,700,000;

(vii)for the four fiscal quarter period ending on December 31, 2003,
$46,300,000;

provided that if the Company or its Subsidiaries sells assets at any time during
the period commencing on January 1, 2003 and ending on December 31, 2003, the
minimum amounts of Adjusted EBITDA required under clauses (iv), (v), (vi) and
(vii) above would be reduced by $1,000,000 for every 100,000,000 board feet of
timber sold.

(b) Maximum Leverage Ratio. If the Leverage Ratio Trigger Date occurs before
June 30, 2003, the Company shall comply with clause (i) below and shall not be
required to comply with clause (ii) below. If the Leverage Ratio Trigger Date
occurs after June 30, 2003, then commencing on the earlier of December 31, 2003
and the Leverage Ratio Trigger Date, the Company shall comply with clause (ii)
below and shall not be required to comply with clause (i) below.

        (i)    The Company shall not permit the Leverage Ratio as of the last
day of the most recently ended fiscal quarter of the Company ending during any
of the periods set forth below to exceed the ratio indicated for such period:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Leverage Ratio Trigger Date to June 30, 2003   10.50 to 1:0 July 1, 2003 to
December 31, 2003   9.00 to 1.0 January 1, 2004 to March 31, 2004   8.25 to 1.0
April 1, 2004 to June 30, 2004   7.50 to 1.0 July 1, 2004 to September 30, 2004
  7.00 to 1.0 October 1, 2004 to March 31, 2005   6.75 to 1.0 April 1, 2005 to
June 30, 2005   6.00 to 1.0 July 1, 2005 and all times thereafter   6.75 to 1.0

--------------------------------------------------------------------------------

provided that if the Company and its Subsidiaries sell assets totaling
600,000,000 board feet of timber in the aggregate during the first six months of
calendar year 2005, the following ratios will apply to the corresponding periods
set forth above from and after the date of such sale:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

January 1, 2005 to March 31, 2005   6.75 to 1.0 April 1, 2005 to June 30, 2005  
4.75 to 1.0 July 1, 2005 and all times thereafter   5.25 to 1.0

        (ii)  The Company shall not permit the Leverage Ratio as of the last day
of the most recently ended fiscal quarter of the Company ending during any of
the periods set forth below to exceed the ratio indicated for such period:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Leverage Ratio Trigger Date to December 31, 2003   9.00 to 1:0 January 1, 2004
to March 31, 2004   8.25 to 1.0 April 1, 2004 to June 30, 2004   7.50 to 1.0
July 1, 2004 to September 30, 2004   7.00 to 1.0 October 1, 2004 to March 31,
2005   6.75 to 1.0 April 1, 2005 to June 30, 2005   6.00 to 1.0 July 1, 2005 and
all times thereafter   6.75 to 1.0

provided that if the Company and its Subsidiaries sell assets totaling
600,000,000 board feet of timber in the aggregate during the first six months of
calendar year 2005, the following ratios will apply to the corresponding periods
set forth above from and after the date of such sale:

Period


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

January 1, 2005 to March 31, 2005   6.75 to 1.0 April 1, 2005 to June 30, 2005  
4.75 to 1.0 July 1, 2005 and all times thereafter   5.25 to 1.0

(c) Capital Expenditures. The Company and its Subsidiaries shall not make or
commit to make Capital Expenditures during any fiscal year in excess of
$10,000,000 (the "Maximum Capital Expenditures Amount"), provided that the
Maximum Capital Expenditures Amount for any fiscal year of the Company shall be
increased by an amount equal to the excess, if any, of the Maximum Capital
Expenditures Amount for the previous fiscal year of the Company (prior to any
adjustment in accordance with this proviso) over the actual amount of Capital
Expenditures for such previous fiscal year. The Maximum Capital Expenditures
Amount for fiscal year 2003 shall be reduced by $450,000 for each 100,000,000
board feet of timber sold during fiscal year 2003 (excluding the sale of that
property known as the Inland Tree Farm) with such decrease to carry over to
subsequent fiscal years. The Maximum Capital Expenditures Amount for fiscal year
2004 shall be reduced by $150,000 for each 100,000,000 board feet of timber sold
during fiscal year 2004 and each fiscal year thereafter with any such decrease
to carry over to subsequent fiscal years.

Section 3.16 Payment of Dividends.

        The Company will not and will not permit any Subsidiary to enter into
any agreement which restricts the ability of any Subsidiary to declare any
dividend or to make any distribution on any interest of such Subsidiary,
provided that the limited partnership agreement of any Subsidiary which is a
limited partnership may limit the amount of any distribution by such Subsidiary
to the amount of available cash for such Subsidiary for the period in respect of
which such distribution is being made.

--------------------------------------------------------------------------------



ARTICLE IV
EVENTS OF DEFAULT


Section 4

Section 4.1 Events of Default.

        Any of the following shall constitute an "Event of Default":

        (a)  The Company fails to pay, (i) when and as required to be paid by
the Loan Documents, any amount of principal of any Loan or the Senior Notes or
(ii) within 5 days after the same becomes due, any interest, fee or any other
amount payable or under any Loan Document; or

        (b)  The Company fails to satisfy any obligation under the Note Purchase
Agreements in respect of a Make-Whole Amount; or

        (c)  Any representation or warranty by the Company, any Partner Entity
or any of its Subsidiaries made or deemed made in any Loan Document, or which is
contained in any certificate, document or financial or other statement by such
Person, or any Responsible Officer, furnished at any time under any Loan
Document is incorrect in any material respect on or as of the date made or
deemed made; or

        (d)  The Company fails to perform or observe any term, covenant or
agreement contained in any of Section 2.3 or 2.9 or in Article III hereof; or

        (e)  The Company fails to perform or observe any other term or covenant
contained in this Schedule of Uniform Covenants and Events of Default or any
Loan Document, and such default shall continue unremedied for a period of
20 days after the earlier of (i) the date upon which a Responsible Officer knew
or reasonably should have known of such failure or (ii) the date upon which
written notice thereof is given to the Company by the Agent or any Applicable
Party; or

        (f)    An "Event of Default" shall exist as that term is defined in the
Working Capital Facility and shall not have been waived or cured; or

        (g)  The Company or any of its Subsidiaries (i) fails to make any
payment in respect of any Indebtedness or Contingent Obligation (other than in
respect of Swap Contracts) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000 when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure; or (ii) fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to any such Indebtedness or Contingent
Obligation, if the effect of such failure, event or condition described in
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness to be declared to be due
and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or
(iii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (1) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (2) any Termination Event (as so defined) as
to which the Company or any Subsidiary is an Affected Party (as so defined),
and, in either event, the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than $5,000,000; or

        (h)  The Company, any Partner Entity, or any of their Subsidiaries
(i) ceases or fails to be Solvent, or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise;
(ii) voluntarily ceases to conduct its business in the ordinary course;
(iii) commences any

--------------------------------------------------------------------------------




Insolvency Proceeding with respect to itself; or (iv) takes any action to
effectuate or authorize any of the foregoing; or

        (i)    (i) Any involuntary Insolvency Proceeding is commenced or filed
against the Company, any Partner Entity or any of their Subsidiaries, or any
writ, judgment, warrant of attachment, execution or similar process, is issued
or levied against a substantial part of such Person's properties, and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within 60 days after commencement, filing or levy; (ii) the
Company, any Partner Entity or any of their Subsidiaries admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company, any Partner Entity or any of their
Subsidiaries acquiesces in the appointment of a receiver, trustee, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial portion of its property or business;
or

        (j)    (i) An ERISA Event occurs with respect to a Pension Plan which
has resulted or could reasonably be expected to result in liability of either
Company under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate
amount in excess of $5,000,000; or (ii) the commencement or increase of
contributions to, or the adoption of or the amendment of a Pension Plan by the
Company or any ERISA Affiliate which has resulted or could reasonably be
expected to result in an increase in Unfunded Pension Liability among all
Pension Plans in an aggregate amount in excess of $5,000,000; or

        (k)  One or more non-interlocutory judgments, non-interlocutory orders,
decrees or arbitration awards is entered against the Company or any of its
Subsidiaries involving in the aggregate a liability (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) as to any single or related series of transactions, incidents or
conditions, of $5,000,000 or more, and the same shall remain unsatisfied,
unvacated and unstayed pending appeal for a period of 30 consecutive days after
the entry thereof; or

        (l)    Any non-monetary judgment, order or decree is entered against the
Company or any of its Subsidiaries which does or would reasonably be expected to
have a Material Adverse Effect, and there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

        (m)  Without the prior written consent of the Applicable Required
Parties, Peter W. Stott shall cease to be the Chief Executive Officer or the
Chairman of the Managing General Partner or the Master Partnership shall cease
to be the sole limited partner of the Company; or

        (n)  There occurs a Material Adverse Effect; or

        (o)  The Agent or any Applicable Party shall receive notice from the
Independent Auditor that the Agent and the Applicable Parties should no longer
use or rely upon any audit report or other financial data provided by the
Independent Auditor.

--------------------------------------------------------------------------------


ARTICLE V
INDEMNITY


Section 5

Section 5.1 General Indemnity.

        (a)  Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify, defend and hold the Indemnified
Persons harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including reasonable attorneys fees and expenses) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Obligations and the termination, resignation or replacement of
the Bank Agent, Holders Agent or replacement of any Bank or Noteholder) be
imposed on, incurred by or asserted against any such Person in any way relating
to or arising out of the Facility A Credit Agreement, the 1996 Amended and
Restated Credit Agreement, the Initial 1996 Amended and Restated Credit
Agreement, the 1995 Amended and Restated Credit Agreement, the Original Credit
Agreement (each as defined in the Facility A Credit Agreement), any of the Note
Purchase Agreements, any of the Senior Notes or any document contemplated by or
referred to herein or therein, or the transactions contemplated hereby or
thereby, or any action taken or omitted by any such Person under or in
connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of the Facility A Credit
Agreement, the Original Credit Agreement, the Initial 1996 Amended and Restated
Credit Agreement, the 1996 Amended and Restated Credit Agreement, the 1995
Amended and Restated Credit Agreement, any of the Note Purchase Agreements, any
of the Senior Notes or the Loans or the use of the proceeds thereof, whether or
not any Indemnified Person is a party thereto (all the foregoing, collectively,
the "Indemnified Liabilities"); provided, that the Company shall not have any
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities resulting from the gross negligence or willful misconduct of such
Indemnified Person.

        (b)  The obligations in this Section 5.1 shall survive payment of all
other Obligations and any assignment and delegation by an Applicable Party. At
the election of any Indemnified Person, the Company shall defend such
Indemnified Person using legal counsel satisfactory to such Indemnified Person
in such Person's sole discretion, at the sole cost and expense of the Company.
All amounts owing under this Section 5.1 shall be paid within 30 days after
demand.

--------------------------------------------------------------------------------




Section 5.2 Environmental Indemnity.

        (a)  The Company agrees, at its sole cost and expense, to defend (with
attorneys reasonably satisfactory to the Bank Agent and the Required
Noteholders), protect, indemnify and hold harmless the Indemnified Persons from
and against any and all liabilities, obligations (including removal and remedial
actions), losses, damages (including foreseeable and unforeseeable consequential
damages and punitive damages, which consequential or punitive damages do not
result from an Indemnified Person's gross negligence or willful misconduct),
penalties, actions, judgments, suits, orders (whether administrative or
judicial), consent decrees, claims, costs, expenses and disbursements (including
reasonable consultants' fees and disbursements and including all reasonable
attorneys' fees whether incurred in a suit or action or any appeals from a
judgment or decree therein or in connection with non-judicial action) of any
kind or nature whatsoever that may at any time be incurred by, imposed on or
asserted against any Indemnified Person, the Company or its Subsidiaries
directly or indirectly based on, or arising or resulting from (i) the actual or
alleged presence or Release of any Hazardous Material on the properties of the
Company or its Subsidiaries or the removal, handling, transportation, disposal
or storage of such Hazardous Material, (ii) any Environmental Claim with respect
to the properties of the Company or its Subsidiaries, or (iii) any failure to
comply, and the resulting cost to come into compliance, with any applicable
Environmental Law with respect to the properties of the Company or its
Subsidiaries and the requirements of any permits issued under such Environmental
Laws (collectively, the "Indemnified Matters"), regardless of when such
Indemnified Matters arise, but excluding as to any Indemnified Person any
Indemnified Matter resulting directly from gross negligence or willful
misconduct by such Indemnified Person or its representative. To the extent that
this indemnity is unenforceable because it violates any law or public policy,
the Company agrees to contribute the maximum portion that it is permitted to
contribute under applicable law to the payment and satisfaction of all
Indemnified Matters;

        (b)  The Company hereby waives, releases and covenants not to bring any
demand, claim, cost recovery action or lawsuit it may now or hereafter have or
accrue against any Indemnified Person arising from the subject matter of an
Indemnified Matter, except as a direct result of the gross negligence or willful
misconduct of such Indemnified Person;

        (c)  The Company agrees to reimburse each Indemnified Person for all
sums paid and costs incurred by each Indemnified Person with respect to any
Indemnified Matter, within ten (10) Business Days following written demand
therefor, with interest thereon at the applicable rate for obligations of the
Applicable Party plus 2% from the initial date of such written demand, if not
paid within such ten (10) Business Day period; and

        (d)  Should any Indemnified Person institute any action or proceeding at
law or in equity, or in arbitration, to enforce any provision of the above
indemnification (including an action for declaratory relief or for damages by
reason of an alleged breach of any provision of the above indemnification) or
otherwise in connection with the above indemnification, it shall be entitled to
recover from the Company its reasonable fees and disbursements incurred in
connection therewith if it is the prevailing party in such action or proceeding.

        (e)  The obligations in this Section 5.2 shall survive payment of all
other Obligations and any assignment and delegation by an Applicable Party.

[Schedules to follow]

--------------------------------------------------------------------------------

Schedule 1.1B—1.1(a)

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

[Date of Delivery]

        I,                        ,                         of Crown Pacific
Limited Partnership (the "Company") hereby certify that, to the best of my
knowledge and belief, with respect to that certain Schedule of Uniform Covenants
and Events of Default as amended, modified, restated or supplemented from time
to time, the "Uniform Covenants" attached to and made a part of [that certain
Amended and Restated Credit Agreement, entered into as of December 1, 1999, by
and among the Company, the financial institutions from time to time party
thereto, Bank of America, N.A. (formerly known as Bank of America National Trust
and Savings Association), as Bank Agent, Union Bank of California, N.A. as
Syndication Agent, and Bank of Montreal and KeyBank National Association, as
Co-Agents as amended, supplemented, modified, restated, replaced or renewed from
time to time] or [that certain Note Purchase Override Agreement between the
Company and the Noteholders party thereto dated as of April 19, 2002 among the
Company, the Noteholders and, for the purposes of agreeing to Section 6.11
thereof, the Partner Entities as amended, supplemented modified, restated or
renewed from time to time]. All of the defined terms in the Uniform Covenants
are incorporated herein by reference) among the Company and the Applicable
Parties:

a.The company-prepared financial statements which accompany this certificate are
true and correct in all material respects and have been prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from
normal year-end audit adjustments;

b.Since                        (the date of the last similar certification, or,
if none, April 19, 2002) no Default or Event of Default has occurred under the
Credit Agreement or any of the Note Purchase Agreements;

c.Attached hereto as Schedule 1 are calculations demonstrating compliance by the
Company and its Subsidiaries with the financial covenants contained in
Section 3.15 of the Schedule of Uniform Covenants and Events of Default as of
the end of the fiscal period referred to above.

        IN WITNESS WHEREOF, I have hereunto set my hand to this certificate in
my capacity as    of the Company as of the date first written above.

    CROWN PACIFIC LIMITED PARTNERSHIP
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attachment to Officer's Certificate

Computation of Financial Covenants

For the Quarter/Year ended                        ("Statement Date")

($ in 000's)

II. Section 3.15(b)—Minimum Adjusted EBITDA.

NOTE: EBITDA shall be computed without giving effect to extraordinary items or
reductions in consolidated net income due to payments of Make-Whole Amounts in
respect of any Indebtedness and excluding EBITDA contributed during such period
from operations commonly known as Inland Tree Farm South, Inland Tree Farm
North, Prineville, Coeur d'Alene and Bonners Ferry.

A.   Consolidated net income (or net loss) for such period:   $          

--------------------------------------------------------------------------------

B.   All amounts treated as expenses for depreciation, depletion and interest
and the amortization of intangibles of any kind to the extent included in the
determination of consolidated net income (or loss) for such period:   $        
 

--------------------------------------------------------------------------------

C.   All accrued taxes on or measured by income to the extent included in the
determination of consolidated net income (or loss) for such period:   $        
 

--------------------------------------------------------------------------------

D.   All non-cash items deducted in the calculation of consolidated income (or
loss) for such period:   $          

--------------------------------------------------------------------------------

E.   All other non-cash items added in the calculation of consolidated net
income (or loss) for such period:   $          

--------------------------------------------------------------------------------

F.   Adjusted EBITDA (A. plus B. plus C. plus D. minus E.):   $          

--------------------------------------------------------------------------------

G.   Minimum Adjusted EBITDA for such period:   $          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

II. Section 3.15(b)—Leverage Ratio.

A.   Aggregate stated balance sheet amount of all Indebtedness of the Company
and its Subsidiaries (excluding Facility B Loans), determined on a consolidated
basis in accordance with GAAP:   $          

--------------------------------------------------------------------------------

B.   Adjusted EBITDA for the four consecutive fiscal quarters ending on the date
of the financial statements delivered in connection herewith:   $          

--------------------------------------------------------------------------------

C.   Leverage Ratio (Line I.A ÷ Line II.B):     to 1.0        

--------------------------------------------------------------------------------

D.   Maximum Leverage Ratio for such period     to 1.0        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Schedule 1.1B—1.1(b)

Forecasted Cash Flow

Two fiscal quarter period ended September 30, 2002   $ 5,800,000 Two fiscal
quarter period ended March 31, 2003   $ 5,700,000 Two fiscal quarter period
ended September 30, 2003   $ 0 Two fiscal quarter period ended March 31, 2004  
$ 2,000,000 Two fiscal quarter period ended September 30, 2004   $ 17,100,000
Two fiscal quarter period ended March 31, 2005   $ 14,700,000 Two fiscal quarter
period ended September 30, 2005   $ 15,400,000

--------------------------------------------------------------------------------

Schedule 1.1B—1.1(c)

Investment Policy

CROWN PACIFIC LIMITED PARTNERSHIP
INVESTMENT POLICY

I.    OBJECTIVES

This policy provides guidelines for the management of the Company's cash. It is
essential that these assets be invested in a high quality portfolio which:

•Preserves principal;

•Meets liquidity needs;

•Allows for appropriate diversification of investments; and

•Delivers good yields in relationship to the guidelines and market conditions.

The Company seeks to avoid market risk and credit risk, and will generally
sacrifice yield in the interest of safety. Care must always be taken to insure
that the Company's reported financial statements are never materially affected
by decreases in the market value of securities held.

II.    MATURITY OR PUT

Within the constraints provided throughout this Policy, or by addendum to this
Policy, the maximum maturity or put of any investment instrument will be within
two years from the purchase settlement date; however, the total portfolio must
have an average maturity of less than 12 months.

III.  PERMISSIBLE INVESTMENTS

A.Investments will be made in U.S. dollars only.

B.The Company may own, purchase, or acquire marketable direct obligations in the
following:

1.Obligations (fixed and floating rate) issued by, or unconditionally guaranteed
by, the U.S. Government, or any agency thereof, or issued by any political
subdivision of any state or public agency.

2.Commercial paper rated A-1 or better by Standard & Poor's, and P-1 or better
by Moody's (or equivalent).

3.Floating rate and fixed rate obligations of corporations, banks, and agencies
including medium term notes and bonds, deposit notes, and euro dollar/yankee
notes and bonds.

4.Certificates of deposit, bankers acceptances, and time deposits of commercial
banks, domestic or foreign, whose short term credit ratings are A-1/P-1 (or
equivalent).

5.Repurchase agreements collateralized by U.S. Treasury and agency securities.

6.Insurance company funding agreements, investment contracts, or similar
obligations.

7.Asset backed and mortgage backed securities.

8.Master notes.

9.Taxable money market preferreds.

10.Tax exempt securities including municipal bonds/notes, money market
preferreds, and variable rate demand notes.



C.Issuing institutions may be corporations, trusts, partnerships, or banks
domiciled in the U.S., Canada, Japan, or Western Europe, or insurance companies
domiciled in the U.S.

--------------------------------------------------------------------------------



IV.  CREDIT REQUIREMENTS

Safety shall always be a primary consideration in structuring the Company's
investment portfolio. Credit ratings should be tied to duration as prescribed
below in order to combine safety, liquidity, and acceptable market performance:

 
  Minimum Credit Rating

--------------------------------------------------------------------------------

Duration


--------------------------------------------------------------------------------

  S&P

--------------------------------------------------------------------------------

  Moody's

--------------------------------------------------------------------------------

6 months or less   A-   A3 6—18 months   AA   Aa2 18 months or more   AAA   Aaa

Original issue securities allowable under this policy with less than twelve
months to maturity may substitute the issuer's short term credit rating if that
rating is     A-1/P-1 or better.

V.    DIVERSIFICATION

To diversify risk, no more than $2 million or 10% of the portfolio can be
invested with any one issuer. Exceptions are issues of the U.S. Treasury or
agency securities, insured or government collateralized issues, and daily money
market funds.

--------------------------------------------------------------------------------

Schedule 1.1B—1.1(d)

Sawmill Assets

Marysville, Washington

Gilchrist, Oregon

--------------------------------------------------------------------------------

Schedule 1.1B—1.1(e)

Timberland Assets

Those timberland assets generally referred to as:

Hamilton Tree Farm

Olympic Tree Farm

Oregon Tree Farm

--------------------------------------------------------------------------------

Schedule 1.1B—3.1

Existing Liens

None.

--------------------------------------------------------------------------------

Schedule 1.1B—3.2(f)(ii)

Officer's Certificate—Asset Dispositions

[Date of Delivery]

        I,                        ,                         of Crown Pacific
Limited Partnership (the "Company") hereby certify that, to the best of my
knowledge and belief, with respect to that certain Schedule of Uniform Covenants
and Events of Default as amended, modified, restated or supplemented from time
to time, the "Uniform Covenants" attached to and made a part of [that certain
Amended and Restated Credit Agreement, entered into as of December 1, 1999, by
and among the Company, the financial institutions from time to time party
thereto, Bank of America, N.A. (formerly known as Bank of America National Trust
and Savings Association), as Bank Agent, Union Bank of California, N.A. as
Syndication Agent, and Bank of Montreal and KeyBank National Association, as
Co-Agents as amended, supplemented, modified, restated, replaced or renewed from
time to time] or [that certain Note Purchase Override Agreement between the
Company and the Noteholders party thereto dated as of April 19, 2002 among the
Company, the Noteholders and, for the purposes of agreeing to Section 6.11
thereof, the Partner Entities as amended, supplemented modified, restated or
renewed from time to time]. All of the defined terms in the Uniform Covenants
are incorporated herein by reference) among the Company and the Applicable
Parties:

1.   Description of asset disposition transaction (including description of
assets and consideration therefor):
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

2.   Gross proceeds (cash, checks or other cash equivalent financial
instruments) to be received by the Company and its Subsidiaries:   $          

--------------------------------------------------------------------------------

3.   All reasonable expenses incurred in connection with such disposition or
sale of such property:   $          

--------------------------------------------------------------------------------

4.   Net Proceeds of disposition (Line 2 minus Line 3):   $          

--------------------------------------------------------------------------------

5.   Aggregate amount of timber owned by the Company and its Subsidiaries after
giving effect to disposition:         b.f        

--------------------------------------------------------------------------------

6.   Outstanding aggregate principal balance of Senior Notes:   $          

--------------------------------------------------------------------------------

7.   Outstanding aggregate principal balance of Facility A Loans   $          

--------------------------------------------------------------------------------

8.   Outstanding aggregate principal balance of Facility A Loans and Senior
Notes (Line 6 plus Line 7)   $          

--------------------------------------------------------------------------------

Sharing Allocations       9.   Portion of Net Proceeds required to be applied to
the prepayment of Senior Notes in accordance with the terms of the Intercreditor
Agreement
(Line 4 multiplied by (Line 6 / Line 8)):   $          

--------------------------------------------------------------------------------

10.   Portion of Net Proceeds required to be applied to the prepayment of the
Facility A Loans in accordance with the terms of the Intercreditor Agreement
(Line 4 multiplied by (Line 7 / Line 8)):   $          

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have hereunto set my hand to this certificate in
my capacity as    of the Company as of the date first written above.

    CROWN PACIFIC LIMITED PARTNERSHIP
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Schedule 1.1B—3.4

Officer's Certificate—Excess Timber Harvest

[Date of Delivery]

        I,                        ,                         of Crown Pacific
Limited Partnership (the "Company") hereby certify that, to the best of my
knowledge and belief, with respect to that certain Schedule of Uniform Covenants
and Events of Default as amended, modified, restated or supplemented from time
to time, the "Uniform Covenants" attached to and made a part of [that certain
Amended and Restated Credit Agreement, entered into as of December 1, 1999, by
and among the Company, the financial institutions from time to time party
thereto, Bank of America, N.A. (formerly known as Bank of America National Trust
and Savings Association), as Bank Agent, Union Bank of California, N.A. as
Syndication Agent, and Bank of Montreal and KeyBank National Association, as
Co-Agents as amended, supplemented, modified, restated, replaced or renewed from
time to time] or [that certain Note Purchase Override Agreement between the
Company and the Noteholders party thereto dated as of April 19, 2002 among the
Company, the Noteholders and, for the purposes of agreeing to Section 6.11
thereof, the Partner Entities as amended, supplemented modified, restated or
renewed from time to time]. All of the defined terms in the Uniform Covenants
are incorporated herein by reference) among the Company and the Applicable
Parties:

1.   Description of excess timber harvest disposition (including description of
assets and consideration therefor):
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

2.   Gross proceeds (cash, checks or other cash equivalent financial
instruments) to be received by the Company and its Subsidiaries:   $          

--------------------------------------------------------------------------------

3.   All reasonable expenses properly allocable to the harvesting of the timber
constituting the harvesting of excess timber and other costs incidental thereto:
  $          

--------------------------------------------------------------------------------

4.   Net Proceeds of excess timber harvest (determined based upon the average
prices received on the sale of all timber harvested during such period and a
reasonable allocation of direct cash expenses incurred in connection with the
harvesting and sale of timber during such period):   $          

--------------------------------------------------------------------------------

5.   Aggregate amount of timber owned by the Company and its Subsidiaries after
giving effect to disposition:         b.f        

--------------------------------------------------------------------------------

6.   Outstanding aggregate principal balance of Senior Notes:   $          

--------------------------------------------------------------------------------

7.   Outstanding aggregate principal balance of Facility A Loans   $          

--------------------------------------------------------------------------------

8.   Outstanding aggregate principal balance of Facility A Loans and Senior
Notes (Line 7 plus Line 8)   $          

--------------------------------------------------------------------------------

Sharing Allocations       9.   Portion of Net Proceeds required to be applied to
the prepayment of Senior Notes in accordance with the terms of the Intercreditor
Agreement
(Line 4 multiplied by (Line 6 / Line 8)):   $          

--------------------------------------------------------------------------------

10.   Portion of Net Proceeds required to be applied to the prepayment of the
Facility A Loans in accordance with the terms of the Intercreditor Agreement
(Line 4 multiplied by (Line 7 / Line 8)):   $          

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, I have hereunto set my hand to this certificate in
my capacity as    of the Company as of the date first written above.

    CROWN PACIFIC LIMITED PARTNERSHIP
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:       

--------------------------------------------------------------------------------

    Title:       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Schedule 1.1B—3.5

Existing Loans and Investments

None.

--------------------------------------------------------------------------------

Schedule 1.1B—3.6

Existing Indebtedness

None.

--------------------------------------------------------------------------------

Schedule 1.1B—3.9

Existing Contingent Obligations

1.$2,000,000 in connection with sublease to Louisiana Pacific.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.2



SCHEDULE 1.1B
ARTICLE II AFFIRMATIVE COVENANTS
ARTICLE III NEGATIVE COVENANTS
ARTICLE IV EVENTS OF DEFAULT
ARTICLE V INDEMNITY
